Resumption of the session
I declare resumed the session of the European Parliament which was adjourned on Thursday, 31 May 2001.
Approval of the Minutes of the previous sitting
The Minutes of Thursday 31 May 2001 have been distributed.
Are there any comments?
Madam President, ladies and gentlemen, I have a comment about the Minutes. In the Annex to the Minutes, in the Texts Adopted, on the Méndes de Vigo report - I am just looking for my papers and of course cannot find anything now - it states at one point that a European constitution should be drafted. This goes back to a proposal for an amendment by Mr Brok. When I checked with Mr Brok, he confirmed that he did not choose this phrase in his proposal for an amendment. I would therefore request that the proposals for amendments be used to check again whether this theme has now been included correctly in the final Méndes De Vigo document in all the languages, as we obviously want to avoid any misinterpretations here.
Of course, Mr Ferber, we shall certainly check this.
(The Minutes were approved)
Agenda
The next item is the final draft agenda as drawn up by the Conference of Presidents, pursuant to Rule 110 of the Rules of Procedure.
I have no requests for amendments to Monday or Tuesday's agendas.
Relating to Wednesday:
I have received a request from the Group of the European People's Party (Christian Democrats) and European Democrats to postpone to a later part-session the joint debate on the annual report by Mr Wuori, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on human rights in the world in 2000 and the European Union Human Rights Policy, and the Council statement on the European Union strategy in the international organisations.
A representative from the Group of the European People' s Party will be taking the floor, so that Parliament can discuss the outcome of the Irish referendum on the Treaty of Nice, in the presence of the Council and as part of the debate on the preparations for the Gothenburg Summit.
Madam President, we found it very difficult indeed to put forward this proposal, especially as we are always keen to cooperate, also with Mrs Hautala, as far as politically possible. However, we wanted to have enough time for the debate on Gothenburg, which is why we have proposed that the Wuori report be postponed until the mini-session. This is therefore not a substantive objection; it is simply a matter of having more time to prepare the important Summit in Gothenburg.
Madam President, I would like to appeal to my colleague Mr Poettering and also everyone else who planned the successful postponement of the reading of my colleague Mr Wuori' s human rights report. When this Parliament addresses human rights this is always done at a very theoretical level but when something really could be achieved people want to delay it.
I would request that Mr Poettering consider that my colleague Mr Wuori' s report not be removed from the agenda and that a short discussion be held nevertheless on the Irish referendum in addition to the discussion we are going to have on the Gothenburg Summit. It would be a pity if the undeniable high point of the week, my colleague Mr Wuori' s report, were now suddenly to be taken away. None of you wanted this last week. We should perhaps have realised that the Irish referendum would arouse discussion but we did not.
Madam President, my group is prepared to support the postponement of this debate on human rights provided that it takes place during the July part-session and is not postponed indefinitely. This is because we believe that the debate on this report is very important, but we also believe that there are other events, such as the case of Ireland, which deserve our attention on the eve of the Gothenburg Summit.
I will add one piece of information: if I am not mistaken, the Belgian Prime Minister, Mr Verhofstadt, will appear before this Parliament during the next part-session. Mr Verhosfstadt, as a senator in the Kingdom of Belgium, was the rapporteur for the committee which studied Belgium' s responsibilities in the case of Rwanda. An historic judgment is currently being drafted in Brussels which will define the universal dimension of genocide, which I believe does honour to Belgium and the European Union. I believe that it is very important that we listen to the Belgian Prime Minister on such a crucial issue.
Thank you, Mr Barón Crespo. I believe that Mr Poettering agreed to include the report in the agenda of the July part-session.
Mr Poettering presented the request and Mrs Hautala has spoken against it. A speaker in favour of the request will now take the floor, since Mr Poettering tabled it. Mr Barón Crespo in its favour, as long as the debate is placed on July' s agenda. This means, then, that there are two speakers in favour of postponing the debate.
Madam President, let me make an alternative suggestion. I propose that my colleague Mr Wuori' s human rights report remain on the agenda and in addition the Council and the Commission be asked for a statement on the Irish referendum in conjunction with the Gothenburg discussion. This is completely possible. We have the whole morning for these two discussions.
Mr Gollnisch will now speak in favour of postponing the report.
Madam President, thank you very much. Pursuant to Rule 111, I shall speak in favour of the proposal to amend the agenda in order to take into account the extremely important event which took place in Ireland, which proves to us that the cohesion of smaller nations that refuse to give up their freedom is something which must certainly be taken into account.
I am fully aware of the importance of what Mr Barón Crespo has said and of the presence of our eminent Belgian guest, who is a specialist on human rights in Rwanda, but I also believe that there will be the opportunity at the July session to discuss, in particular, human rights in Belgium and the infamous procedure, which is currently being waged against the Vlaams Blok, which should encourage the Belgian leaders to put their own house in order.
I shall put to the vote the request by the Group of the European People' s Party (Christian Democrats) and European Democrats to postpone Mr Wuori' s report to the July part-session.
(Parliament gave its assent)
Madam President, ladies and gentlemen, although we are unable to change the United Nations' vocabulary, I believe that we are able to use self-discipline. Now, at Nice, you proclaimed a charter on our behalf, which gave rise to considerable discussions as to whether the expression 'human rights' should be replaced by 'individual rights' . I believe that this is the terminology that we should use in our internal work.
Madam President, I have another question regarding Wednesday. Due to our ill-judged decision to cancel Friday, for which you cannot be held responsible, we now have to begin at 8.30 a.m. on Wednesday. We are on the way to a five-day Wednesday! We might as well start at midnight on Tuesday and work right through until 8.30 a.m. However, I rise to address the issue of Question Time again. Question Time with the Commission has been cut yet again. We always prepare ourselves very carefully so that we put specific questions to specific Commissioners. This was enforced by this House during a reform of Question Time years ago. We have thus addressed questions to specific Commissioners, and I see that apart from a single question to Mr Kinnock, everything has been thrown into one enormous pot. The attendance of all the other Commissioners at this Question Time, which was scheduled six months ago, has been cancelled without substitution. I would like to know why this is the case.
I have no requests for amendments to Thursday's agenda.
The order of business is thus established.
Speeches relating to procedure:
Madam President, with your permission, I rise for the first time here in connection with the Rules of Procedure. I wish to propose that we include a debate on the impact of the referendum in Ireland as a separate agenda item. In my view, the referendum in Ireland offers this House the unique opportunity to shape democracy and intervene immediately in the current debate, rather than always following after the event. Nice resulted in too little democracy and failed to create a sound basis for enlargement. We need more than this now, and with the help of the Irish people, we can re-open this debate.
This is the reason for this motion to amend the agenda: we move that a separate agenda item be included to debate the impact of Nice, our positions as parliamentarians with regard to our own willingness to create more democracy in Europe, and the finality of Europe. Europe's citizens would not understand if we shirked this issue at this time.
Mr Martin, I think that your request has just been more than fulfilled by the vote that the House has just taken. Obviously, although the House has decided to postpone Mr Wuori' s report until the July part-session, the reason was not, of course, as Mr Poettering has explained perfectly clearly, because Mr Poettering was opposed to Mr Wuori' s report, but simply so that there would be sufficient time to hold a thorough and in-depth debate. I therefore believe that this is a satisfactory outcome for you.
Madam President, I would like to support Mr Martin' s proposal, for the situation is one of great urgency. The Foreign Ministers are, of course, meeting today and tomorrow in Luxembourg and will probably decide to press ahead with the ratifications as if there had been no referendum, and the Treaty is now set up in such a way that 15 signatures are required in order to amend it. Consequently, we should take the initiative to ensure that there is at least pause for thought and that we do not just ride roughshod over the Irish referendum. The Irish referendum should provide everyone with reason for reflection, bearing in mind the substantial resources employed on the 'yes' side compared with the few employed on the 'no' side.
Mr Bonde, I would, in any event, refer you to the Rules of Procedure. You know that such requests must be submitted at least one hour before the beginning of the sitting and I am absolutely sure that this was not done.
Madam President, my point of order has, perhaps to some extent been pre-empted by the earlier discussion, but following the Irish referendum I should like to ask whether you, in your capacity as President of Parliament, will write to the President of Ireland congratulating the Irish people on their wise and far-sighted decision, which strikes a blow for freedom, independence, self-determination and the nation state.
I wonder whether you will also join me in congratulating our colleague, Dana Rosemary Scallon, on the marvellous role that she played in Ireland in helping to deliver a no vote in the referendum.
Mr Helmer, as you are aware, I sent a message which is not exactly along the lines that you suggested, but which expresses what I believe to be the opinion of the majority of the House.
Madam President, I should like to say that it is a decision made by the Irish people, whether we like it or not, and I do not particularly like it. I want to say to the Eurosceptics in this House and throughout Europe that, whether they like it or not, that decision was made in good faith. At the same time it ill-behoves those anti-Europeans to dance on the grave of the Eastern European nations that are so anxious to join the European Union and to join us in this House.
The Irish people are a generous people. We have accepted great support from the European Union since we joined it and we are prepared to give back a great deal of what we received. Confusion, however, was spread at a great rate by the fundamentalists of the left, by the fundamentalists of the right, by the cranks in the middle; and the truth was not properly sold.
Let me say to the Commission and to the others that in future we must make these Treaties simple and comprehensible to the European people; but do not blame the Irish people for making a truly democratic decision. We must now reflect on that decision, each and every one of us in this House and throughout the European Union. It was a decision made in good faith.
Madam President, I canvassed and voted in favour of the Nice referendum in Ireland and was disappointed with the result, but, I hasten to add, I fully accept the democratic decision taken by the electorate in my country. The will of the Irish people must be respected. We should not rush into a debate. It is time for reflection and analysis. A debate at this time would only suit the many Members in this House who are opposed to giving the eastern and central Europeans the opportunity to share in the economic growth we are enjoying in the European Union.
Clarification is undoubtedly necessary. Let there be no ambiguity: the Irish people are a generous people. They have a social conscience and favour enlargement. This matter will be resolved within Ireland; we do not need any interference from outside, from Members of this House, whether they are for it or against it. The Irish people will resolve their own problems. Any future debate here should follow the debate in our own country.
Madam President, my point also concerns the Irish referendum. It has been eloquently made by more experienced Members than myself and so, in the interests of not detaining the House, I shall withdraw it.
Mr President, following up on Mr Helmer's point on the Irish Referendum, you may recall another event last week, in the UK. Mr Helmer's party campaigned on the principle of keeping the pound against the euro. Now we all know that the British people soundly rejected his party on that policy. Will he now join me in voting to go with the euro?
Madam President, one thing that makes my heart very glad is to hear the last unreconstructed Tory of the seventeenth century agree at last that freedom is a good thing for Ireland.
(Laughter and applause) I extend the hand of friendship to Roger. I welcome his conversion. I say to him - because he does not have a great understanding of history - that historically, a 'Tory' means somebody who is hunted: 'tóraidhe' , a hunted one. I am beginning to think that Roger and those of his political party are feeling a little bit that way since last weekend. The tóraidhe were Anglo-Irish people who were expelled from their land on account of their religion. They refused to go and were loyal to the king. I hope that Roger is enlightened now. I certainly hope that we have bridged the gap between us.
Edmund Burke, a great British parliamentarian, said: "All that is necessary for evil to triumph is that good people do nothing". Evil triumphed last weekend, not in the person of those people who went out and mistakenly voted for the wrong side, but of those who told them lies and deceived them. They are the people who cadged money from abroad in the interests of breaking up the solidarity of the people of Europe and spent it to tell lies to the Irish people, while the Irish government - and, unfortunately, the opposition - were so complacent that we thought everybody would trust us. I want the people of this House to know that every major newspaper supported a 'yes' for eastern Europe. I want this House to know that a large number of the people who voted 'no' believed that they were doing no damage to the interests of the eastern European countries.
I have one disagreement with my colleagues Mr Andrews and Mr Gallagher about the generosity and special merits of the people of Ireland. I believe we are different. We have a slightly different culture and a very different history. Yet we are the same as everybody else here. We have good people and bad people. We accept democracy nevertheless, because it is the only way. As the Jacobites said after the Battle of the Boyne, "Change kings and we will fight you over again", and I believe we will win the next time.
Thank you, Mr McCartin. I think that Mr Helmer has the right to respond to the first part of your point of order. I shall therefore give him the floor once again.
Madam President, I would like to take this opportunity of thanking my friend and colleague Mr McCartin for his lesson in history. However, primarily I want to respond to Mr Miller who made a point about the British election and about the euro. As he knows perfectly well, but is apparently seeking to hide, the Conservative Party's position on the euro was supported by between 65% and 70% of the British people.
It was the one key issue where the public were definitely and clearly on our side. I would remind Mr Miller that his Prime Minister has just sacked the pro-euro foreign minister Robin Cook and replaced him with the much less pro-euro, indeed some have called him a Eurosceptic, Mr Jack Straw. So put that one in your pipe and smoke it!
Madam President, I rise on a point of order concerning my friend Roger Helmer. We share the honour of being representatives for the East Midlands - information I give to this House more in shame than in anger. Mr McCartin pointed out quite rightly that Mr Helmer had no understanding of history. In the interests of accuracy: Mr Helmer has no understanding of politics, of statistics, of literature, of courtesy towards a fellow Member State of the European Union - and I could go on for a considerable amount of time.
(Laughter and applause)
Madam President, allow me a final remark on Ireland. Is it not strange that those Members of Parliament who speak most about national independence are the same ones who lead massive foreign intervention in elections in other countries? I look forward to asking them on Wednesday what it is they want. Do they want to weaken Ireland the same way they weakened Denmark ten years ago? I warn against that.
Madam President, following on from the last comment, it is obvious that the Irish made their decision in a very democratic way, as did, alas, the British people, because they voted in this wonderful Labour government. But as we are trying to change what the Irish said in their referendum, maybe we should look at the British vote. Surely this House would have wanted to see a Conservative government returned, and on the basis of fact and realistic policy, people would have wanted to vote Conservative on Thursday last. That is the result that we would all have liked.
My fellow Danish MEP, Mr Haarder, decided to speak in a language other than his own. I intend to speak in our common language. I believe that it is very important that we here in Parliament seek to bring about a debate in which we show respect for the decision that was made in Ireland. Although the participation rate was low, I think it is worth remembering that it was no lower than it was in many places in the European Parliamentary elections at which we were elected. The participation rate in Ireland corresponds very well to the participation rate in elections to the European Parliament.
I would like to say to the Irish people that of course it is up to them to work out how we move forward. However, I cannot fail to recommend the Danish model. In complete contrast to my good fellow Member, Mr Haarder, I would gladly recommend the Danish model. I believe that it is the way forward for this cooperation and that it would bring somewhat greater flexibility and somewhat more latitude into it. This latitude could also provide room for that diversity which will become part of the experience of all of us when enlargement becomes a success, which hopefully will happen very soon.
Madam President, I should like to say that I do not entirely agree with my Danish fellow Member, Mr Haarder, in his attack on Jens-Peter Bonde, who was the campaign leader in Ireland. In fact, I would like to say that there are an incredibly large number of us Danes who are pleased the more he is away from Denmark, because then he is not doing damage there. However, now that Mr Bonde is advocating openness so much, we should like to know whether the DKK 100 000 that he obtained for the campaign came from opponents or from his former comrades on the central committee or in East Germany.
Madam President, since you have been asked to write to the Irish authorities as a part of the debate on the events in Ireland, I am wondering if we should not also ask you to write to the leader of the British Conservative Party to pass on our condolences at the outcome of the elections, which is mainly due to deep-rooted euroscepticism which is not a good sign.
Madam President, I rise under Rule 174, the right to petition the European Parliament. You may be aware of a number of petitions concerning Lloyd's of London, as well as complaints to the European Commission. One of the names of Lloyd's of London received a letter from Lloyd's criticising him for daring to raise this matter with the Commission, and a rather threatening letter saying that it was a clear breach of the terms of an agreement. Lloyd's therefore requested written confirmation within seven days that this citizen would desist from taking any further action in breach of the settlement agreement.
I have written to the President of the Commission, Mr Prodi, saying that this not only dealt with complaints but also the right to petition Parliament. The President is looking into the question of complaints to the Commission, but he said clearly this is an issue that Parliament would itself want to address. I will certainly give you full details of this later but it is such a serious matter that I thought it should be raised in the House now.
Thank you, Mr Perry. I shall, of course, take note of what you have said. We have somehow moved onto dealing with the points of order, but we had already established the agenda.
Madam President, Mr Joaquín José Martínez was declared innocent by a jury in Tampa of two murders for which he had previously been condemned to death. All of us in the European Parliament have many times been deeply involved in the debate on the death penalty. During that debate, we defined our set of values and our beliefs, and we have also entered into a dialogue with our American friends on many occasions. We have campaigned at Senate and Congress level in all manner of ways. This should give us a great sense of satisfaction, and I also hope that you will be prepared to express this on behalf of our Parliament during your visit to the Gothenburg Council this week. We have in any event noted that, for once, the position of Europe against the death penalty has triumphed over that other set of values. I hope that the intensification of the debate on that other set of values between Europe and the Americans can lead to increased awareness on the part of the Americans. If one wishes to condemn another person, but ultimately wants to protect one' s own values, one should not back down from those values, but should defend them instead. That is why our protest against the death penalty is crucial. I hope that you, on behalf of the entire Parliament, will once again be prepared to voice this at the Gothenburg Council this week, particularly at a time when President Bush is visiting Europe.
Mr van den Burg, I had already intended to speak at Gothenburg on this issue, along the lines that you have described.
I would like to remind you, however, that the European Parliament' s Bureau decided that Parliament would co-organise a very important meeting, which will be held on 21 and 22 June, on the world-wide abolition of the death penalty. We have already been assured that around 30 leaders of the national parliaments, from all continents, will be taking part, and have accepted to come to this meeting.
Madam President, I am sorry, but something seems to have got lost in translation. My question was very precise. I wanted to know why, out of the three Commissioners who were scheduled to participate in Question Time with the Commission, two have been cancelled and all the questions addressed specifically to these Commissioners, such as Mrs Schreyer, have been bundled together under 'General Matters' , where they have no chance of being answered. That was my question.
Yes, Mr Posselt, I was informed that Question Time has been shortened because the Members of the Commission scheduled to attend have not received enough questions. Yes, that was why. Your comments have been noted.
Madam President, I would like to come back to a less amusing issue than the exchange which we have heard during the last five minutes. I wish to ask whether there have been any further developments concerning the application for the removal of Mr Dell'Utri's immunity since the last Parliamentary session. After all, since 8.30 this morning, we have been deprived of the other case, to the great regret of our colleagues in the PPE-DE, so I am told. I would like to ask you this: since the last Parliamentary session, have you received any documentation from the Spanish authorities concerning the application for the removal of Mr Dell'Utri's immunity? If so, have you already forwarded this documentation to the committee responsible? If not, do you intend - now that a further month has passed since May - to take any initiatives to request the Spanish authorities no longer to block the process initiated by the Spanish judiciary?
There have been no new developments, Mr Schulz. The Supreme Court has still not sent us a request through the official channels, namely, via the appropriate Spanish governmental authority.
I do not think that it is the task of the President of the European Parliament to urge the Court to do this or otherwise. I believe that the President of the Supreme Court is, I would say, old enough to look after himself and able to make up his own mind.
Madam President, I do not fully understand your reply to Mr Schulz, since, according to your reply to my letter of 15 May, you acknowledge that you have received documents from the Spanish Supreme Court relating to the request for the waiver of the immunity of Mr Berlusconi and Mr Dell'Utri, and that does not square with your reply to Mr Schulz.
This is not the case at all. The Supreme Court subsequently sent further documents, and they were again sent directly to me. I really do not understand the need to go back over this subject, as the matter is perfectly straightforward.
The Spanish Minister for Foreign Affairs wrote to inform me of the opinion of the Spanish Council of State, in other words, that it is the task of the governmental authority to submit requests for waivers of immunity. This is clear.
I cannot really see why there is a need to persist with this, as, in my view, the matter seems to be perfectly clear. Therefore, until I have received the request sent via the Spanish governmental authorities, I shall not take it into consideration.
In addition to the answer I gave Mr Schulz, I would also like to reiterate that, as you know, a certain number of initiatives have been taken. We have drafted and drawn up an exhaustive document on all the requests for waivers of parliamentary immunity involving MEPs since Parliament was elected by universal suffrage, as, in fact, requested by Mr Barón Crespo. This document could not have shown any more clearly that, with the exception of Portugal, all the requests have always been submitted to us by the governmental authorities, again with the exception of Portugal and another case involving Spain, where there is some doubt, in relation to which, the Official Journal stated that the request came from the Spanish Ministry of Justice.
Another initiative that has been taken is that the Conference of Presidents asked the Committee on Constitutional Affairs to draw up a report on the general problems relating to requests for waivers of immunity and to propose amendments to the regulation, if need be. I think I am right in saying that it is Mr Duff who has been appointed rapporteur and we look forward to the report that Mr Duff will present to us at the Conference of Presidents.
As you see, therefore, we are keeping a close eye on the progress made in this matter.
Madam President, thank you for permitting me to rise again. I greatly regret the fact that my only opportunity to put a question to you regarding the Dell'Utri case is at the opening of Parliament during the discussion of the agenda. As a simple Member of this House, there is no other opportunity to raise this type of issue.
I have been accused on several occasions in this House of only having an interest in this matter due to the Italian election campaign. The election campaign is now over, and so I would like to come back to the Dell'Utri case since it has great significance for every Member of this House. An application for the removal of immunity could be lodged tomorrow against any Member of this Parliament - against me, against Mr Poettering, against Mr Haarder, against Mrs Frahm, against any one of us - and, in order to avoid public speculation, the Member concerned must have the opportunity to make a direct statement about the accusations.
For the last nine months, Mr Dell'Utri has been denied the opportunity to make a statement on the accusations made against him here. This is why it could be quite important to tell the Spanish authorities that the way in which the Spanish government deals with applications for the removal of immunity submitted to this House is also a matter of honour in its relations with the European Parliament.
One further point, Madam President: in Europe, where there is a separation of powers, it is accepted that the judiciary can approach the legislature direct. There is only one Parliament where it is claimed that the executive must have a proviso in such cases, and that is this Parliament. This is an absurd situation for which I hold you, Mrs Fontaine, entirely responsible.
Mr Schulz, I am sure that Mr Dell' Utri will listen carefully to your concerns.
Madam President, ladies and gentlemen, the situation in the Former Yugoslav Republic of Macedonia is worsening. Albanian rebels are dangerously close to the capital, the authorities in northern Greece are preparing to receive refugees and Olympic Airways flights to Skopje have been cancelled. We all know that the terrorists are from Kosovo, an area under NATO control, which alone is responsible for what is happening in the FYROM.
At the same time, both ÍÁÔÏ and the European Union are preventing the government of the Former Yugoslav Republic of Macedonia from taking basic measures to protect the country and the people, while agreeing to talk to the terrorists and the government on equal terms. Yet the Greek government has proposed a plan which, rather than disarming the terrorists, allows them to depart in safety, requires the European Union and the USA to be directly involved in the negotiations and prepares the ground for military intervention. We urgently need to take account of the peoples' struggle in order to put a stop to foreign intervention and so that NATO forces can leave and these nations can resolve their differences peacefully and without any foreign interests being brought to bear.
Thank you, Mr Alyssandrakis.
I would like to remind you that, as you know, the President of the Former Yugoslav Republic of Macedonia will be coming to address Parliament on Wednesday morning. His visit will, naturally, be brought up at Gothenburg and, as you would expect, I shall also be referring to this in my speech.
I would like to bring up two points. First of all, the death penalty. The death penalty equates to murder, and even if a murderer is killed under the death penalty, this is still murder. We are opposed to the execution of Timothy McVeigh, even though he is a murderer. This should be pointed out. There is no good or bad use of the death penalty. Even the lowest of the low do not deserve to be killed in this way. I would like the European Parliament to adopt this position.
My next point refers to the debate on Ireland. I hope that it will be organised differently and that it will not take place merely at the level of the group leaders. We saw earlier that a slightly more spontaneous organisation gave rise to much more lively debate than when the debates are organised by the heads and leaders of the groups. I hope that we shall draw the appropriate lesson from what happened five minutes ago.
Sexual exploitation of children - Trafficking in human beings
The next item is the joint debate on the following reports:
report (A5-0206/2001) by Mrs Karamanou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Framework Decision on combating the sexual exploitation of children and child pornography [COM(2000) 854 - C5-0043/2001 - 2001/0025(CNS)]
report (A5-0183/2001) by Mrs Klamt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Framework Decision on combating trafficking in human beings [COM(2000) 854 - C5-0042/2001 - 2001/0024(CNS)].
, rapporteur. (EL) Madam President, ladies and gentlemen, may I start by offering my personal congratulations to Commissioner Vitorino on taking such an important legislative initiative and thank the Swedish Presidency for its support, which will ensure that the Council takes a decision as quickly as possible.
The sexual exploitation of children and child pornography are, of course, a scandal in a modern civilisation and it is unthinkable that criminal networks and customers should go unpunished and avoid criminal prosecution by taking advantage of the lack of cooperation between countries and shortcomings in our criminal legislation. It is high time we addressed appalling cases such as the Dutroux case in Belgium, where the inadequate legal framework means that it is still impossible to prove the constituent elements of the crime and hold the trial which has been pending for the last four years, which is why the Union initiative to stamp out this vile crime and create a common reference framework to strengthen judicial and police cooperation between the Member States and bring these criminal syndicates to justice is all the more important.
The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has worked through the Commission framework proposal line by line and has adopted a series of proposals and amendments which enhance and strengthen the initial legislative text, such as the definition of child pornography, which has been expanded considerably so as to include the various permutations of this crime and ensure there are none which escape prosecution, taking account of course of new technological developments. As far as the sexual exploitation of children is concerned, given the composite nature of the crime and the international networks involved, we have included types of criminal conduct over and above those proposed by the Commission, such as facilitating, buying, selling or transporting a child within or outside national borders. Another important point which we have added apportions responsibility both to the natural persons who care for the child, such as parents, teachers etc. and to legal persons, including distribution companies and Internet service providers, which are now required to design protective mechanisms to prevent new technologies from being used to facilitate the exploitation of children. As far as crimes relating to child pornography are concerned, we have proposed that importing, exporting, purchasing, selling and advertising, and not just producing, distributing and disseminating child pornography should be criminal offences. What is also extremely important is that we have made the possession of pornographic material a criminal offence, subject of course to safety valves which ensure that people who receive material unwittingly, for example by electronic or conventional mail, need not fear prosecution.
As far as punishment is concerned, the Committee on Citizens' Freedoms accepted the proposal by the Committee on Women's Rights and Equal Opportunities for a stricter criminal framework for crimes inflicted on children under the age of 16, rather than the age of 10 proposed by the Commission, with stricter punishment of at least 10 years rather than the 8 years proposed by the Commission. We have also proposed that, in addition to condemnation, any movable or immovable assets which are proceeds from these offences be traced, seized and confiscated and that punishment be accompanied by psychiatric treatment. This is another innovation which we have proposed.
As the Committee on Citizens' Freedoms, we have also made an important contribution on the procedural side by making provision for criminals to be extradited, so that the phenomenon of sexual tourism can be stamped out, and amending legislation on double criminality, so that offenders cannot escape to countries in which crimes against children are punished more leniently. We also propose compensation for victims and a host of measures to protect victims during investigations and hearings and of course afterwards, especially for disabled children. Finally, we propose setting up registers of persons who have committed the offence, in collaboration with Europol, Interpol and national police forces, and involving candidate countries in action to combat the sexual exploitation of children and child pornography.
I am well aware that promoting legislative arrangements is not the only solution. We need to focus on the causes of the mental and physical abuse and exploitation of children, such as poverty, the lack of fundamental structures to protect children, the lack of control and prevention mechanisms, the breakdown of the family and, of course, the fact that such a market - a market of huge supply and demand - exists and, unfortunately, operates within the European Union, discrediting our European civilisation.
Madam President, ladies and gentlemen, it is estimated that as many as 700 000 women and children are trafficked every year. From the Central and Eastern European states alone, 120 000 women and children are lured to the European Union every year. These are the figures on which the Commission proceeds. The fates of the individuals profiled in the media, but also the statistics highlight the urgent need to combat human trafficking through a coordinated and cooperative approach.
Combating trafficking in human beings is a very difficult task in itself. However, it is made more difficult through the highly diverse provisions of criminal law at national level. Definitions and penalties differ widely, and in many Member States, 'human trafficking' does not even exist as an offence in the criminal code. The European Union has therefore worked for a number of years to develop a comprehensive strategy to combat this trade in human beings.
With the Palermo protocol, which was signed at the end of 2000, agreement was reached on specific common definitions for the first time. The Commission proposal now aims to lay down, by means of a Framework Decision, minimum rules concerning the constituent elements of criminal acts, and minimum penalties. The imposition of a minimum jail sentence of six years, or ten years where the circumstances make the crime more serious, should be sufficient to bring trafficking in human beings within the scope of other instruments already adopted for the purposes of enhancing police and judicial cooperation in the European Union against organised crime. In my opinion, the Commission's proposal should be viewed positively. I especially welcome the fact that it encompasses not only the criminal act of trafficking in human beings for the purpose of sexual exploitation, but also trafficking in human beings for labour exploitation.
The Commission also makes a clear distinction between trafficking in human beings, and facilitation of unauthorised entry of migrants, commonly termed 'smuggling' . While the smuggling of human beings is viewed as an offence against the state, trafficking in human beings is a crime against persons. The Commission's draft and the various amendments proposed by the participating committees will enable us to achieve a uniform Europe-wide definition of trafficking in human beings, set minimum penalties, and give priority to protecting the victims as well as punishing the perpetrators. I should like to thank all the members of the participating committees for their cooperation in achieving this result.
Finally, I should like to comment on the requested referral of my report back to the Committee on Home Affairs. At the start of deliberations, such a tight schedule was imposed on the European Parliament by the Council's timetable that tremendous efforts were required to ensure that the substantive work on the draft could take place with the necessary thoroughness and level of detail. The Members involved expressed their willingness to undertake this task and performed outstanding work, to which I wish to pay tribute. However, the Council - without listening to the people's elected representatives - has already progressed so far in its deliberations that the signing of the political agreements is merely a formality. Clearly, the Council has no interest in the decision of the only institution in the European Union with direct democratic legitimation. A revised draft of the Framework Decision with the Council's radical amendments is already available - but not to the European Parliament. In my view, the referral of the report back to the Committee on Home Affairs is urgently required to ensure that this new version, and the Council's unacceptable approach, can be discussed. I would therefore ask you all to vote for the referral back to the Committee on Home Affairs during tomorrow's vote.
In the second half of my speech, I would like to comment on Mrs Karamanou's report on combating the sexual exploitation of children and child pornography in the Member States, which calls for a Europe-wide coordinated approach. Organised crime - and it is primarily organised crime which is involved here - is not restricted to specific regions or states. Cross-border cooperation between criminals is well-established, especially as regards the sexual exploitation of children.
The European Union therefore urgently requires measures in order to facilitate the cross-border prosecution of these appalling crimes. I am delighted that agreement on this Framework Decision has been achieved across party lines, thus pointing the right way forward towards common definitions of criminal acts, the harmonisation of criminal law, and improving the situation of victims. This also includes extending the definition of child pornography to include the new media and discussing the issue of extraterritorial jurisdiction. In my view, victim protection is especially important.
Crimes against children, in their most despicable form, that is, sexual exploitation, should no longer be dealt with solely with a view to punishing the perpetrators. The children concerned will suffer for the rest of their lives as a result of the harm inflicted on them by adults. They should therefore be our priority, and they deserve our greatest possible support. During criminal proceedings, their primary role, in legal terms, is to act as witnesses, but we should not forget that they are victims first and foremost. With the support of the European Parliament, all these points should be included in the draft before us. I am convinced that the report by Mrs Karamanou, whom I would like to thank for our good cooperation, will be supported by a substantial majority in this House, enabling us to take a further significant step in combating the sexual exploitation of children and child pornography.
Mr President, I too should like to congratulate Mrs Karamanou on this report. As draftsman of the opinion of the Committee on Culture, I should also like say a word of thanks for the cross-party cooperation I had in that committee on this most important issue. We must tackle the sexual exploitation of children and child pornography across the EU. Whatever anyone thinks of subsidiarity, for something as important as this we have to make sure we have common rules, particularly because of the Internet and the free movement of people across the EU countries.
I know that there are several child pornographers who have set up business in one EU country because if they are caught they know they will get a lesser sentence in that country. We must make sure that we stamp that out.
I am very pleased that much of the opinion I drafted has been accepted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, particularly the section on penalties and ensuring that we have the same penalties across the EU. I thought the Commission was wrong to bring in tougher penalties for the exploitation of children under 10. I worked very hard in my committee to make sure we also set tougher penalties for those who commit offences against children under 16. I also wanted to bring in children with learning difficulties. I talked a lot with some of the organisations working in this field and they said that disabled children are twice as likely to be abused as any other children. It is important that we protect children with learning disabilities, whose mental age is often much lower than their physical age.
The question of definitions is, of course, going to be difficult and we have to work on that. We had great difficulty in the Committee on Culture, as we have had across the board. But we must make sure that photographs of naked children are caught in that net. We see what happened with the Wonderland Club, where individuals had to provide 10,000 photographs of naked children in order to get into that Wonderland Club.
I want to say very briefly that we have to clamp down on sex tourism and make sure that nationals from Member States can be prosecuted if they commit a crime in third countries.
Mr President, Commissioner, in my view, our debate today concerns a highly sensitive issue: the sexual exploitation of children and child pornography. Both are on the increase. For this reason, we must engage in closer cross-border cooperation, work far more intensively to prevent such crimes through information and awareness-raising, and try to include society in this process to a greater extent. Of course, it is also important to amend our criminal law and ensure that it functions on a cross-border basis, as trafficking, abuse and child pornography operate across borders as well.
We believe that various measures are necessary for this purpose. The penalty, that is, the term of imprisonment, should be increased from a minimum of eight to a minimum of 10 years, with stiffer penalties being imposed when the victim is under 16, rather than under 10. I cannot understand what is meant by the reference to child abuse involving 'particular ruthlessness' . Any form of child abuse is ruthless! There is no such thing as 'mild' child abuse. Anything that happens to a child in this context is ruthless. That is why I believe that the age limit should be raised to a minimum of 16, as the harm suffered by children is just as profound whether they are under 10, or 11, 12 or 13 years of age. I am therefore in favour of raising the age limit to 16. Victim protection for these children must also be safeguarded, not only for the children but also for the families and the witnesses. Legal assistance and psychological support are very important. Children should also be given the opportunity to make their witness statements on video, which is unfortunately not the practice in every country.
Sadly, there is not enough time for further comments. However, I would like to thank everyone who supports the work in this field.
Mr President, when the Commission submitted its proposal, it said that its ambition was to go further than the Palermo protocol did. I am very disappointed at the fact that, instead, the Palermo protocol has been watered down. I believe that it is incredibly important that we really keep separate the definitions of refugees, which after all have nothing to do with this particular matter, and of the exploitation of labour and of sexual exploitation.
We now know that roughly 90% of the victims of trafficking in human beings, whom these matters concern, are women whom it is intended to exploit sexually. I realise that the Commission and the Council, just like ourselves here in Parliament, may find it difficult to cooperate on these matters, particularly in view of the fact that there is incredible variation in national legislation.
In Sweden, we have had active legislation for eighteen months now that also addresses the buying of sexual services, that is, the clients have been criminalised. We have thus focused on the man instead of stigmatising the person who is prostituting herself. This is to be seen in the light of the fact that a number of the Member States are now legalising brothels and thus also pimping. What this does is preserve stereotypical images of women' s and men' s sexuality and sexual needs.
As far as Mrs Karamanou' s report is concerned, I would like to state that if Amendment Nos 3, 5, 6 and 13 are carried, then my group will not be able to vote in favour of the report. The definitions of child pornography that we adopted in the women' s committee are much better. In Mrs Karamanou' s report, the definitions are so wide that there is a risk that we will have to cover up the Maneken Pis in the future.
Mr President, Commissioner, many countries in the European Union, and particularly my own, Portugal, are experiencing cases of the exploitation of people from Eastern Europe who, having come to find a better lifestyle, fall victims to organised gangs which exploit their suffering. The exploitation of human beings, men, women and children, is an abhorrent phenomenon, whatever its purpose may be: for clandestine work, to work in the sex industry or for any other reason. We therefore have a responsibility to fight this scourge and to create the necessary legislative instruments. This was our aim and we tried to reach a common definition of the elements of these types of crime, and attempted to establish minimum thresholds for the maximum penalties that could be imposed. We also sought to define rules of competence and of police and judicial cooperation.
I wish to congratulate Mrs Klamt, Mrs Karamanou and Commissioner Vitorino for the commitment they have demonstrated in these matters. Issues related to the trafficking of human beings and the sexual exploitation of children must indeed be one of the main priorities of the European Union' s political agenda. We must step up the fight against the sexual exploitation of children and child pornography by improving the measures adopted by the joint action of February 1997 and by ensuring that there can be no safe havens for the perpetrators of sex crimes against children when we suspect that they may have committed a crime in a country other than their own. We must also complement the work that has already been undertaken by the Union and the international Community. Amongst these, we should highlight the fact that, in December 2000, the United Nations protocol on trafficking in human beings was adopted under the Convention on transnational organised crime, which was signed by 81 States. Our Parliament' s approval of these proposals would constitute a clear demonstration of our will to wage an effective fight against these unacceptable violations of people' s dignity and human rights. I am delighted that the Council has reached agreement on the basic principles of the proposal for a Framework Decision on the fight against trafficking in human beings, but I am sorry that it could not reach consensus on the level of criminal sanctions.
Mr President, firstly allow me to congratulate the two rapporteurs, Mrs Karamanou and Mrs Klamt, and also in particular to congratulate the Commission on its proposal.
For years this Parliament has wanted clear and common legislation for combating the trafficking and exploitation of human beings, which are odious and widespread crimes. We do not wish to be aware of it, but we only have to look at what is happening with prostitution in our countries to see what is going on.
The European Commission' s proposal to define the crime in a common manner and harmonise penalties is truly a step forward in the direction proposed by the United Nations in its Palermo protocol, and I am pleased to accept it.
However, having debated Mrs Gradin' s proposals in this House, which of course have been very useful to some others, such as the United States, which already have federal legislation to combat human trafficking, I must express my great concern at the Council' s attitude at its last meeting. There was no agreement on this proposal, whereas we saw remnants of legislation proposed by France, on the entry of people without documentation, go ahead, when it is clear that the trafficking and exploitation of human beings is one of the gravest of crimes. It is much more serious than the issue dealt with at the Council meeting.
I do not understand it, and nor does anybody else, because no explanation has been given. I would like to ask, Mr President, whether tomorrow at the vote the Council will come to explain its position to us, what it intends to do, and whether it intends to introduce any amendments and, if so, which ones. Or, have we instead reached a point of such harmony between the institutions of this Union that, without my realising it, there is only one executive, the Commission, and only one legislative body, Parliament, and that the Council has no part to play.
Mr President, the only way to catch international and organised criminals is for our police, prosecutors and judges to work together. Anyone who opposes such moves must be prepared to justify traffickers and paedophiles getting off scot-free.
I congratulate Mrs Klamt and Mrs Karamanou, but on some points my group is not entirely happy. The first problem, in both reports, is the tendency to be too prescriptive and interfering in the detail of Member States' criminal justice systems. The first example is penalties. It is quite right to harmonise the maximum sentences, so that wherever a criminal flees, he risks the same penalty - no hiding place. But it is not appropriate either to stipulate that the penalty in connection with trafficking must be a prison sentence or to lay down minimum penalties. I do not always agree with the Council, but I agree with its view that approximation of the criminal law of the Member States could be necessary for certain specific types of offences, but when approximating criminal law the specificity of the national systems has to be taken into account. Both reports are also too prescriptive on the treatment of victims and witnesses, and fail to take differing national arrangements into account.
Turning to the definition of child pornography in the Karamanou report, my group has problems with the definition which includes creating the impression that the person depicted is a child. This will give rise to endless argument and is not a sound basis for a legal definition. It is better to target pornography which exploits real children, not pretend ones. I also wish to draw attention to Amendment No 38 from the ELDR, which would make access to sex offenders' registers subject to data protection rules.
Lastly my group agrees with the referral back to committee of Mrs Klamt's report, for the reasons she gave.
Mr President, ladies and gentlemen, the Council has been too quick off the mark. What the Council finds important, we deem inadequate and one-sided. What I do welcome in the Council' s report is the commitment towards the Member States. That is a step forward, but the reception and protection of victims is still being afforded too little importance. More guarantees must be offered in this connection. That is why, and certainly for humanitarian reasons, we should not so much aim for interim, but permanent, residence permits.
Where are the bottlenecks? Mafia groups have capitalised on the globalisation of the economy faster than anyone else. A second bottleneck is the rift between rich and poor regions; and then there is poverty. It is thus not only beneficial to launch dissuasion campaigns against the trafficking in human beings in all those countries of origin, poverty must also be addressed. We should also develop immigration policy and open up the borders more, even if this is at the expense of the countries involved. Despite this, most European countries still prefer a repressive approach in practice, which first and foremost targets the victims themselves. The heavyweights involved in the trafficking in human beings, the entrepreneurs of the trafficking in human beings, and those with vested interests usually remain out of harm' s way, and the current policy on fighting the traffickers has virtually no humanitarian dimension to speak of. And where is development cooperation in this respect? The approach must be international, but the Mafias have international, well-oiled networks at their disposal, with fiscal and financial experts and telecommunication and computer experts of the highest calibre. Those fighting these practices still need to content themselves with proportionately few people, little expertise and few tools, loopholes in legislation and still a distressing lack of actual international cooperation, despite Europol etc. A structural approach is thus necessary, both in terms of criminal law and international migration policy. I should also like to say: do not overlook corruption.
Mr President, ladies and gentlemen, I would like to come back to the issue of the European Union' s signing of the additional Palermo protocol, entitled the 'Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children' . The important part, of course, is 'especially women and children' and today we have Amendment No 1 in the report by Mrs Klamt, whom I would like to thank, which expressly states that we want to combat trafficking in human beings for the purpose of sexual exploitation and labour exploitation. In my view, it is not sufficient to mention trafficking in human beings alone.
The clarification regarding women and children was proposed at Palermo. In my view, it is absolutely fair for this amendment to propose that the purpose of sexual exploitation should be mentioned before the purpose of labour exploitation, as we know only too well that trafficking primarily involves women and children, so let us avoid hypocrisy. If we had placed labour exploitation before sexual exploitation, we know that we would not really be facing up to the facts. That is why, in my view, Amendment No 1 is crucial and I hope that the Commission will take this on board.
A point which I also believe to be important is that trafficking should be treated as a crime and not a misdemeanour. Everything relating to sexual exploitation is a crime and not simply a misdemeanour - we should acknowledge this, highlight this, be aware of this and should not play on this vagueness. I would like to thank the various committees and rapporteurs for having insisted on this.
I would like to add that, out of all the amendments, I believe that the additions relating to the status of the victims are extremely important. These additions affect at least three points. First of all, there is the fact that we can talk about incitement, which can be one of the punishable causes. That means incitement and not just fraud. As you can see, there is a small difference between the two concepts.
There is also the state of vulnerability of the victims, in addition to the pressures that we could easily pinpoint; the vulnerability of the victims is something I see as equally important.
My last point, which was stressed by the Council of Europe in its recommendation published in May 2000, is that the argument of consent was not relevant. This is another important point. The consent or non-consent of the victim is not always relevant - in fact, it is far from being relevant. I believe that we must be vigilant on this issue, and we should recognise that consent should not be used as an argument for those involved in trafficking to escape punishment.
That is why I believe that these reports are crucial. I would like to thank the two rapporteurs. I would like to say, unlike some Members, that I hope there will be, of course, more cooperation between Member States. How can we combat trafficking if there is no cooperation between Member States? Does this proposal allow for sufficient cooperation? Not exactly, and personally I would hope for more, so that we can identify all the victims, male and female, because men can, of course, also be victims of trafficking and sexual exploitation. Both men and women can be victims, but the main victims are women, especially, and children. I would like to reiterate that one of the amendments proposes we recognise that adulthood begins at the age of 18, and that those under the age of 18 must be considered to be children.
Mr President, this is a very important report and a significant step forward. Like the rest of the House, I should like to congratulate the rapporteur on her report. It is through working together at EU and international level that we can do something important for children, who must be protected from such crimes.
I fully endorse the proposal that depictions of persons under the age of 18 involved in sexually explicit conduct constitute the sexual exploitation of children. In my view this is compatible with the Convention of the Rights of the Child. The sexual exploitation of children, including child pornography on the Internet, in any form, is abhorrent.
As the Commission points out, tens of thousands of human beings - especially women and children - are trafficked for exploitative purposes each year. None of our countries can claim to be free of these threats. None of our countries can halt these acts on their own. None of our countries should hesitate about signing up to closer cooperation in the fight against such crimes.
The European Union has not been ignoring this worrying phenomenon. We have spoken about it many times in Parliament: in 1997 the Council joint action to combat trafficking in human beings and the sexual exploitation of children paved the way for Member States to review the relevant criminal law so as to ensure the criminalisation of certain behaviours and to encourage judicial cooperation.
The new proposal brings us a further step forward by hopefully ensuring that each Member State will take the necessary measures to guarantee that facilitating or in any way profiting from child prostitution or child pornography is penalised, including by terms of imprisonment of not less than four years.
Furthermore, we are calling on each Member State to ensure that convictions for such crimes are subject to the tracing, seizure and confiscation of all moveable and immovable assets representing the proceeds of those crimes.
Finally, I fully support the compromise agreement reached by our committee on Article 5(4). The maximum penalty of not less than eight years should apply in the case of child pornography and aiding and abetting such crimes, including the exploitation of children, when they involve a child below the age of 16.
Mr President, it is dreadful that we should once again have to pore over these excrescences of human nature. International criminal organisations are ruthless and act with extreme effrontery. That makes it absolutely vital for the EU Member States and the candidate countries to act in close cooperation in order to combat these serious offences against humanity with all lawful means possible.
The rapporteurs, Mrs Karamanou and Mrs Klamt, succeeded in presenting an extremely strong case and managed to table sound amendments. I sincerely hope that their compassionate proposals can stand the test of legislation. However, I share Mrs Ludford' s doubts. I am sure that Commissioner Vitorino would like to expand on this matter.
Hard-nosed criminals can only be tackled successfully by a concerted, equally hard-nosed approach by the authorities. Any hesitation or weakening in the policy should therefore be firmly nipped in the bud. This is why, in this area in particular, the government carries the sword of justice for a very good reason.
The mere fact that, from Central and Eastern Europe, as Mrs Klamt reminded us, 120 000 women and children are enticed into the European Union annually should make us go red in the face with shame. We should never have let things get this far. In addition to punishing the traffickers, we also need better control systems in order to liberate those annual 120 000 victims from their slavery.
Moreover, we should be greatly concerned about the demise of fundamental values and standards at the margin of our society. That is why I am grateful that we in the European Parliament are fighting these excrescences with considerable unanimity.
Mr President, ladies and gentlemen, during the debate on this report, we can examine this phenomenon, examples of which seem to exist at the highest levels in some Member States, that is, at least, according to public fears.
The explosion of child pornography has its causes, and it is these that must be examined first of all. I can distinguish two causes, the first of which is the explosion of pornography itself and the second is the unfortunate trend of treating children and childhood with contempt. The explosion of pornography is in itself due to a loss of moral standards and the domination of the spirit of enjoyment, the fruits of which are bitter. We are now counting the cost of this 'unrestrained pursuit of pleasure' , a rule by which even some of the Members of this Parliament lived during the 1960s. This reckless pursuit of pleasure inevitably leads to the quest for extreme sensations, and also to the pursuit of violence and sadism, and it is a result of the way these things have become increasingly commonplace in newspapers, films and television. This is the first factor.
The second factor is contempt towards children. This contempt certainly begins at a very early stage, since we are proud about presenting the fact, as if it is a right and as if it represents progress, that we are sending unborn children to their deaths in clinics, at the same time as we discuss the poor treatment to which some children are subjected. We should not be surprised that there is no rhyme or reason to this aspect of our civilisation. The 'right to a child' outside the family unit, outside normal sexual relations, the 'right to adoption' for example, by homosexuals, are claims which are also gaining ground, including in the conservative press, and all this cannot pass without having some impact.
However, these issues do not lead us to condemn the excellent provisions in the report that has been submitted. I would, nevertheless, like to speak briefly about the Council' s legal instruments. Why have a Framework Decision rather than a directive, when it is a question of amending several, very important points, several provisions of the penal code in each of the Member States? I would also like to bring up the method which has been used in the report. The Commission text was written in sufficiently general terms so that all types of criminality could be included. We added to them. In some areas, has the wording of the report not been made more cumbersome than is necessary?
On the other hand, we approve the definition of extreme circumstances such as the use of children under the age of 16 years or children with physical or mental disabilities. A particular point in the text is raised by Amendment No 26, which seeks to amend Article 8(3). Apparently, this amendment applies when a Member State maintains the requirement of double criminality against its nationals who are accused of child pornography. In such cases, the Member State must, nonetheless, take steps. What is meant exactly by the term 'requirement of double criminality' ? Does this refer to the principle that lawyers understand by its Latin name, the non bis in idem principle? If so, it would, in that case, mean the principle of non-double criminality, in other words, the refusal to convict nationals if they are involved in legal proceedings in another Member State. I believe that we should revise the wording of this point.
The definition of pornography is more extensive in the report than in the original text; as is the definition of the material used for child pornography or the responsibility of persons that have children in their care.
Ladies and gentlemen, I would, however, give you a warning as regards the Internet. It is difficult to ask for the impossible. The Internet itself is no more responsible than the postal services for this criminal material, which can be transmitted by post. If we ask Internet service providers to carry out checks, which can only be effective if they are comprehensive, would, in my view, bring about the same pernicious effects as if we asked the postal services to check the content of the mail that they deliver.
With these reservations, we support the majority of the report, as well as Interpol' s integration with Europol. We hope that, in this way, the report will contribute to eradicating this despicable phenomenon.
Mr President, we must congratulate the authors of the two reports, which are crucial and a credit to Parliament's work.
The proposed measures, which we shall support, aim to preserve the integrity of those who need us most, namely children. They represent the future of this world, they are also the most vulnerable and, I regret to say, they have to suffer from the selfishness of adults even before they are born, when they cannot even plead for mercy as they have no voice and no real identity.
We shall support these two reports by voting in favour of the amendments that go further than the Council proposal. We would particularly like to say that these are crimes for which we should show no complacency, and that these measures must be applied in cases where the children involved are under 16 years of age, which is what we voted for in committee.
In parallel with these provisions, we should combat the genuine, deep-rooted causes of this evil, one of which is the lax attitude of most European nations towards pornography. Under the pretext of freedom of the press or freedom of the individual, we are allowing a minority to distribute, via films, books, magazines, the minitel system and, increasingly now over the Internet, a vast library of pornographic material, which scorns the dignity of human beings and, quite freely, shamelessly and disrespectfully, stimulates the sexual instinct in an anarchical manner.
Taking pre-emptive action in order to combat this crime is part of a policy that is centred on the family and which encourages proper integration of children within society. Experience tells us that children who are properly integrated within a family are afforded better protection from the evils of today' s society, such as drugs, the trafficking of human beings and pornography. They are also in a better position to resist these evils if they do encounter them.
Mr President, I was in Parliament in the summer of 1995 when the appalling crimes of Mr Dutroux were exposed. It was as a direct result of the horror expressed in this Parliament at those dreadful crimes that we began on the path we are still moving along now towards improving legislation for the protection of children. I should like to congratulate both our colleagues on their excellent reports.
I would also like to express my great regret that six years after those heinous crimes were exposed, this man has still not been brought to justice. That perhaps demonstrates that the extent of the crimes was unbelievable to us at the time and that the law was not adequate to deal with them. Yet it remains an absolute disgrace that this man has not yet been brought to justice.
I should like to make a few technical remarks about the report. The strong transnational dimension of the problem requires the establishment of high standards of Community law in relation to child sexual exploitation, standards that also apply to the CEEC countries where the problems are even greater than within the Union. The age of consent varies between countries: 13 years in Spain and the Netherlands, 17 years in Northern Ireland and in the Republic of Ireland. So a child abuser can move quite easily between countries where the legislation provides for a lower age of consent. They can do this purely to avoid criminal sanctions. This also presents a considerable obstacle to developing common standards and comparative data protection.
Article 5(1) of the Commission text proposes that the penalties for abusing a child under the age of 10 years should be more severe. We reject this because any abuse of children is a criminal offence.
Finally, acquisition and possession of child pornography with the aim of handing it over to the law enforcement authorities should be made an offence. It is a criminal offence to own this pornography, and very often the people using it are only pretending they are collecting it for the police. I do not think we can believe that.
Mr President, trafficking in human beings is a serious violation of human rights which is akin to slavery. It is a form of slavery which, however, mainly affects women, as Mrs Fraisse has already stated. It is not only about enforced labour, but mainly about the granting of sexual services and forced marriages.
It is therefore to be welcomed that the EU' s Framework Decision, following the UN' s Palermo protocol, contains a common definition of trafficking in women which is as broad as possible, thus covering all forms of trafficking in human beings. However, we do not achieve anything with a common definition on paper if no concrete measures are put in place to trace the perpetrators and accessories, and to offer the victims the necessary legal protection.
What measures? First of all, it is necessary for the victims of trafficking in human beings, once they have reported their case, not to run the risk of being evicted from the country prematurely because they are residing there unlawfully. Actual legal protection and personal support can only be brought about when they obtain an interim residence permit which enables them to take part in their trial.
Secondly, it is necessary for a specific deterrent to be put in place to combat the complicity of officials on duty, such as police and customs officers, since they play a key role, whether they turn a blind eye or effectively fight the trafficking in human beings.
In short, the Framework Decision to fight trafficking in human beings does reflect the political will of the Member States to tackle trafficking in human beings, but it remains to be seen whether this problem is granted sufficient priority in practice on the agenda of both national and European cooperation at judicial and at police level. I would therefore call for periodic reports from the Council and the Commission to this Parliament, so that we can keep a finger on the pulse and can highlight in good time the need to intensify that policy.
Finally, I should like to comment on Mrs Karamanou' s report on child pornography. I remain in doubt as to whether the definition is worded correctly since it is inadequate in the legal detailing and is too broad, and therefore opens the way for a witch-hunt approach. I am therefore seriously considering abstaining from voting on this matter.
Mr President, we must clamp down on child pornography, for children are being abused in the name of child pornography, and we must therefore commit to a firm no in terms of criminal law and society. For this purpose, however, we require a well-thought out definition of child pornography which does not compromise the seriousness of the abuse of children and respects the European rights of both victims and suspects. The very broad definition in Mrs Karamanou' s report therefore gives my group some cause for concern. Indeed, censoring fantasy is taking things too far in our view. Virtual child pornography, pornographic texts and misleading images may be products of an unspeakable fantasy, but cannot be equated with the actual abuse of a child. The accounts of the Marquis de Sade do not strike me as particularly uplifting, but I do not want to impose a legal ban on them via this report either. Equally, I often dislike violence in books and films, such as Pulp Fiction, but only when fantasy touches reality should criminal law be introduced.
Mr President, ladies and gentlemen, let me begin by thanking Mrs Klamt and Mrs Karamanou for producing such good reports. The sexual exploitation of children, child pornography and trafficking in human beings are appalling crimes which are assuming alarming proportions. Their proliferation is facilitated through globalisation and modern telecommunications technology. These problems can no longer be resolved through national measures. The European Union and its Member States must adopt a joint approach in cooperation with the third countries concerned.
As regards the trafficking in human beings, a clear distinction must be made between two areas: sexual abuse, and the exploitation of labour. At the beginning of the twenty-first century, there are more slaves in the world than were trafficked from Africa in the previous centuries. The United Nations estimates that worldwide, around 200 million people are exploited as slaves. Trafficking in human beings is conducted via well-organised criminal and in some cases international networks.
The Framework Decision is an important step towards better cooperation between Member States. The harmonisation of Member States' legal provisions will establish a basis for better cooperation between judicial authorities in order to enable Europe to combat this trade in human beings. The same applies to the Framework Decision on combating the sexual exploitation of children and child pornography.
All the preventive options must be expanded further. In order to take effective action against these criminal networks, we need targeted training for the police and law enforcement officers. These problems must be considered in the accession negotiations with the Central and East European countries. With regard to the trafficking in human beings, for example, some accession countries have now become countries of origin, transit countries, and even target countries.
On the European Union's borders, prostitution, sex tourism and the sexual exploitation of children have become a sad reality. Swift measures are therefore required in these countries to combat crime in these areas and strengthen cooperation with the EU.
Mr President, 140 years ago, slavery was abolished in the USA and Russia. Now, it has been introduced into Europe. According to the UN body the IOM, half a million women are lured or forced into Europe every year for a life as sex slaves. This substantially increased trade is more profitable than drug smuggling and is increasingly often controlled by an organised mafia.
At the same time, every year over a million children are forced into child prostitution and the growing child pornography industry. These children are increasingly being exploited by tourists and businessmen who, remarkably often, come from Europe. Despite this grim reality, the penalties for the sexual exploitation of children, for child pornography and for trafficking in women are exceedingly low compared with the penalties for drugs smuggling. It may perhaps be a matter of two years' imprisonment compared with 10-15 years for serious drugs crimes. Few perpetrators are brought before the courts and even fewer are sentenced.
We are today debating an attempt to turn rhetoric and fine words, to which we have in fact been devoting ourselves for many years, into concrete measures. Our four rapporteurs have carried out excellent work and, on a number of points, go further than the Commission, which moreover I would also compliment. It is essential to achieve a harmonisation of the legislation and to increase the penalties.
Where the sexual exploitation of children is concerned, our most important demand is that the legislation must encompass all children under 16 years of age, which is entirely in line with the usual definition of children in international conventions. Setting the limit at 10 years of age may even worsen the situation for children who are just 10 years old, because demand for these children will then increase dramatically. The lack of legislation applies not just to measures to combat the criminals, but also to the absence of the laws protecting the victims.
There are already many of us who support the call to stop the sexual exploitation of women and children, but more are needed. We need more men and more governments to support it, and above all we need more practical action.
Mr President, after complimenting Mrs Karamanou and Mrs Klamt on their fine work, I would like to make two comments, one general and the other institutional in nature.
As regards reflections of an institutional nature, it seems to me that cooperation between Parliament and the Commission on this very sensitive issue is making significant, excellent progress. That is far less the case, though - and here I agree entirely with Mrs Terrón i Cusi - when it comes to the Council.
We are dealing with an extremely sensitive issue, an issue that is of fundamental importance to our society. It is important for there to be an interinstitutional relationship which can give concrete form to the guidelines so well specified in these two reports. For the first time since the Charter of Fundamental Rights was adopted at Nice, we have the possibility of converting a policy document into a legal document and implementing Article 24.
My general comment is that, on such a delicate issue, so well addressed in these reports, we are faced with a society where, increasingly, we see a creed taking root which is very close to a sort of new nihilism. A whole series of personal and interpersonal relationships have been greatly disturbed. We imagine that by giving our children everything they ask for, through the benefits of consumerism - I say this as a father - we are giving them some kind of happiness. We should think carefully about the decisions we take as a European Parliament.
The European Parliament synthesises the tensions present in society. The issue we are now dealing with, the exploitation of children, which pervades all societies from the most to the least developed, needs to be dealt with through legislation, as we are now doing, but also in general sociological and societal development terms.
Mr President, ladies and gentlemen, I greatly welcome the content of these two reports, and also wish to thank the Commission for its initiatives to combat these appalling crimes: the sexual exploitation of children and child pornography.
It is right that we should think not only about how to define child pornography and sexual exploitation but also to what extent and where we set the age limits. It is also right that we should discuss the maximum penalties. I support the proposals put forward in the report. However, I should like to draw your attention to a further point - and I am grateful that it has been included in the reports - namely the problem of minimum, rather than just maximum, penalties. A society's condemnation of a crime is reflected to a substantial extent in the minimum penalties it applies. Even today, in many cases of child pornography crimes, the inadequate minimum penalties available mean that a suspended sentence is imposed. However, child pornography is certainly not a crime where a suspended sentence is appropriate. I therefore call for this House, through its cooperation on defining adequate minimum sentences, to create conditions which ensure that society genuinely recognises that these crimes are the worst form of harm that can be inflicted on a child. Together, through these initiatives, we should lay the foundation stones for this awareness within the European Union.
Mr President, ladies and gentlemen, on behalf of the Commission I congratulate Mrs Karamanou and Mrs Klamt for their excellent reports and thank all those of you who have been raising this very important issue for several years.
I would like to start with Mrs Klamt's report. The Commission's proposals should be viewed in the context of a more comprehensive policy that includes the closer police and judicial cooperation in the fight against organised crime; the contributions that important Community programmes like STOP and DAPHNE have given to this issue; and, last but not least, the Forum on the Prevention of Organised Crime recently launched by the Commission, which includes a specific workshop on trafficking in human beings.
However, prevention is only one side of the coin. Providing victims with assistance and protection is equally important. I would like to remind you that in March the Council adopted a Framework Decision on the standing of victims in criminal proceedings. That decision addresses several important issues taken up in some of Parliament's amendments. Furthermore, I would like to reiterate that the Commission will be submitting a proposal on temporary residence permits for those victims of trafficking prepared to cooperate in investigations against their exploiters. Such an initiative should be autonomous and provide a platform for more structured assistance and protection, by clarifying the status of victims vis-à- vis residence. Given the circumstances, and bearing in mind the specific nature of the legal instruments under discussion, the Commission shares the underlying aims of several of the amendments put forward by Parliament. However, we will be unable to accept those that fall within the scope of other Framework Decisions - the Framework Decision on the standing of victims in criminal proceedings, for instance - or those whose detailed nature is incompatible with a specific instrument such as a Framework Decision.
I regret to say that, although I wholly favour the idea of creating a fund to protect the victims, such a fund would run counter to the subsidiarity principle that we need to honour in specific instruments such as Framework Decisions. Having said that, the Commission accepts most of the amendments to the recitals, including those inserting references to the Charter of Fundamental Rights and to underline the work carried out by Parliament over the years. The Commission also fully shares the objectives of the amendments on the abuse of vulnerability, on vulnerability and debt bondage, and on vulnerability, physical and mental disabilities and illegal residence. It can also support the amendments on transportation in inhuman conditions as an aggravated circumstance.
As far as the Klamt report is concerned, I would like to emphasise that the sterling efforts and commitment of the Swedish Presidency have culminated in a basic agreement on several provisions, but sadly, no consensus has been achieved on the severity of sanctions. The Commission has not, therefore, submitted a revised proposal. We will await Parliament's opinions and then incorporate them into our own position.
Let me now turn to Mrs Karamanou's report. I would like to praise her approach and to add that, indeed, action should always take practical as well as legal form. For those actions to succeed it will be vital to harmonise criminal law and criminal regulations relating both to sanctions and to the definitions of child pornography, and child pornography on the Internet in particular.
Here again, we share the objectives of some of the amendments that have been put forward, but we sincerely feel that they come under the provisions of other legal instruments such as the Framework Decisions on the standing of victims in criminal proceedings. Regarding the amendments concerned with the definition of child pornography and the offence of child pornography, we believe that the definitions decided by the Union should be as much in line as possible with the definitions taken on board by the draft Convention on Cyber Crime drawn up by the Council of Europe. Coherence between these two instruments is, in my opinion, extremely important.
The Commission would like to highlight its position on two sets of amendments that are particularly difficult from a political point of view.
First I turn to the amendments suggesting that sexual exploitation of persons below the age of 16 years should be regarded as an aggravated offence. This involves very complicated issues of a legal nature, not least as regards the relation between national law and European Union law - subsidiarity. Under many Member States' criminal law, sexual exploitation is an offence when it involves a person below the age of sexual consent, as soon as the occurrence of a sexual act has been established. This means, in turn, that the amendments setting the age limit for an aggravated offence at 16 will undoubtedly interfere not only with the systematic approaches in the Member States but also with national considerations on the age of consent. We have no legal title to harmonise the issue of the age of consent to sexual relations.
The Commission cannot therefore agree with the relevant amendments but would be willing to consider an age limit set at a higher level than in the original proposal, that is, changing the age limit from the age of 10 to 12 years. Secondly, as regards the amendments concerned with jurisdiction and extradition, it should be observed that the articles of the proposal are modelled on provisions reflecting the state of play in regard to specific instruments in this field. The Commission cannot therefore agree to the suggested amendments. At the same time, we are willing to consider these issues in a broader context. However, as regards the extension of the jurisdiction article to habitual residents, the Commission would be prepared to take that amendment on board, as it would all other amendments to the recitals of the proposal.
In conclusion, I sincerely hope that it will be possible to reach a political agreement in the Council as far as sanctions are concerned. I share the view of those who say that in reality the application of penal law differs in our 15 Member States. That is true. We must not, however, give the wrong message to those who traffic in human beings by not having common sanctions at European level. It would seriously defeat our common aim if we were not capable of agreeing on common sanctions when it comes to trafficking in human beings. We have already achieved agreement when it comes to counterfeiting the euro, when it comes to money-laundering, or when it comes to smugglers' and carriers' liability. I do not see any justification for not reaching political agreement on common sanctions on trafficking in human beings for purposes of economic exploitation and sexual exploitation.
Animal welfare
The next item is the statements by the Council and the Commission on animal welfare.
Mr President, honourable Members, today' s debate shows that the European Parliament, the Commission and the Swedish Presidency have a common interest in animal welfare and animal ethics. It also provides us with the opportunity to exchange thoughts on these important matters.
Man' s relationship with animals is increasingly a matter of discussion in today' s society. During my time as a member of the EU' s Council of Agriculture Ministers it has been clear that matters concerning animal welfare have come up on the agenda with increasing frequency and taken up increasing amounts of time. In this respect, the year 1995 is not like the year 2001.
When we discuss issues concerning animals, however, in recent times these have mostly been concerned with diseased animals and with occurrences within agriculture that have had catastrophic consequences. The issues concerning the protection of animals dealt with by the Council, primarily concern technical provisions, but I believe that it is high time that we also discussed matters of principle concerning man' s relationship with animals and how animals are to be treated. The ethical aspects of livestock farming must guide our decisions in the area of agricultural policy to a greater extent in future. Ethics is not about labelling things as good or evil, or good or bad; rather they are a tool to help us as we make difficult choices. We must dare to ask why animals are regarded merely as products in some contexts and why we allow animals to be treated poorly in certain cases.
When unsatisfactory states of affairs are revealed, we tend to react with demands for stricter provisions, but it is not possible to prevent the cruel treatment of animals through legislation or control measures alone. How animals are treated is also a matter of people' s attitudes and values.
At the Council of Ministers in May, I took the initiative for a debate on ethical aspects of livestock farming. The purpose of the debate was to highlight the matter at a level of principle, starting from the fact that, in the future too, we will have a society in which animals are in the service of humans.
All the Member States felt that the ethical aspects of livestock farming are important. These must be integrated to a greater extent into future decisions concerning livestock farming. The Member States pointed out that animals are sentient beings that must be treated well. Several countries stated that knowledge concerning animals and animals' needs, as well as training measures for people who deal with animals in their everyday work, are of crucial importance.
My conclusions from the debate included the fact that animals are sentient creatures with an intrinsic value. They must be treated with respect, and consideration is to be given to their health and welfare. In my conclusion, I pointed out that the statements made must not just remain fine words; rather, they commit us to take practical measures in respect of the protection of animals.
The scientific conference, Food Chain 2001 was held in line with the Swedish Presidency' s emphasis on a holistic view of the food chain. I think it is important to note one of the conference' s conclusions in particular. Improved animal welfare which guarantees healthier animals often has crucial economic benefits.
At the informal meeting of ministers in Östersund in April, the EU' s future agricultural and food policy was discussed. Here, it was clear that changes must take place. In their contributions, many of my colleagues highlighted the crisis that agriculture is currently in. Mad cow disease, foot-and-mouth disease and unacceptable animal transport are just some of the matters that make the need for change clear.
Another of Sweden' s conferences during its presidency was Ethics and Animal Welfare 2001, to which Parliament was also invited. The aim of this conference was to bring together representatives of industry, animal welfare organisations and public authorities and to conduct a discussion on animal welfare and ethics.
The participants agreed that the exchange of experiences and an open, continuous dialogue are a prerequisite for improvements in the area of animal welfare. For example, it is important that provisions that are adopted are also implemented in practice. I am pleased that discussions on animal welfare and animal ethics have been conducted in so many contexts, but in order for improvements to animal welfare to come about, tighter provisions are also needed in many areas.
During the period of Sweden' s Presidency, the Council has dealt with several proposals in the area of animal welfare. One of these dossiers is the Commission' s report on animal welfare during transport. The report was presented and discussed at the Council of Ministers in January. One of the report' s conclusions is that every Member State must earmark further resources for the implementation of existing provisions. It is also important for the Commission to come up with concrete proposals for improvements in the legislation.
The Presidency is also working to bring about adoption of a resolution on animal transport at the Council of Ministers in June, that is, next week. The purpose is to ask the Commission to provide suggestions for provisions to improve animal transport. Naturally, the Presidency needs great support if such a resolution is to be decided on.
In my opinion, the most urgent matter is for the provisions that already exist to really be implemented in the Member States, but that is still not happening. This is shown, in particular, by film and video footage that has been recorded in various countries, often in secret. Such footage clearly shows that provisions are not being implemented and are also a source of disgust on the part of our citizens. It is important to implement the common decisions that we have taken in each country. It is also important that the periods for which animals are transported are shortened and that export subsidies for live animals are abolished.
Fortunately enough, during the latter part of this spring the Commission submitted a proposal within this area. The proposal concerns improved ventilation in the road vehicles used for transporting animals for over eight hours. The Presidency has initiated discussion of the proposal in the Council' s working party.
The Presidency has worked very intensively on the Commission' s proposal for a new directive on the welfare of pigs. As you already know, the proposal involves improved conditions for pigs. We very much appreciate the rapporteur' s, Mr Busk' s, work on this proposal. I believe it is very important that we in the Council are able to arrive at a decision on improvements in pig keeping as quickly as possible. This of course requires an opinion from the European Parliament. I therefore hope for your understanding of our desire for a fast procedure. This should allow a clear signal to be given by both the European Parliament and the Council that we see animal welfare as a priority matter.
Detailed provisions are important, but they must be based on a fundamental position concerning our responsibility for animals. Within the EU, we have decided that we must take animals' needs into consideration. This is clear, for example, from the Treaty of Amsterdam, which establishes that animals are sentient beings and that animal welfare is to be taken into consideration in the drawing up and implementation of the Community' s policies.
Naturally, we will continue to show consideration for animals because our legislation demands it. Moreover, it is my personal conviction that our human dignity bids us accept our responsibility for animals. Man is in a unique and special position and therefore also has a moral responsibility to show consideration for animals.
Mr President, I would like to thank the Swedish Presidency for taking the initiative to request this debate. It is a measure of the importance attached to animal welfare by the Presidency, and by Minister Winberg in particular.
The past several months have seen a sharp rise in interest in animal welfare issues at Community level. There have been several discussions on the issue in the Agriculture Council and a major conference was also organised in Stockholm late last month, as Mrs Winberg has just told you. I was pleased to represent the Commission in all these debates and discussions. Of course, this presidency is not yet over and there will be further opportunities to address animal welfare issues.
This Wednesday I will address Parliament's intergroup on animal welfare for the second time this year. In a little over a week there will be a further discussion in the Agriculture Council. This discussion is intended to lead to a resolution helping to set the future policy agenda. A cynic might argue that all this discussion amounts to hot air and is camouflage for a lack of real progress. I am satisfied that this is not the case.
These discussions are genuinely worthwhile. It is important to build up a solid consensus on the need for more action on animal welfare. We should not forget that until very recently animal welfare was a neglected issue on the Community agenda. This is changing fast. Moreover, I am convinced that it will become even more important in the future.
The reason for the higher profile of this issue is not hard to see. People care deeply about the treatment of animals. They are increasingly intolerant of mistreatment of animals and insistent that our systems of agricultural production must ensure better treatment of animals. These sentiments are also feeding into the market. There is a much greater demand from consumers for information on the conditions in which animals are reared. The public demand more and better information on products and foodstuffs: how and where they are produced, under what conditions and with what ingredients. It makes good business sense to respond to these demands.
I recently received on my desk the results of a reputable survey on consumer attitudes towards key animal welfare issues. The survey results include the interesting information that up to 85% of consumers are prepared to pay more for food produced in accordance with the highest welfare standards. Even if these results are not fully reflected by consumers in their shopping behaviour, there is a clear potential for the market to give greater prominence to higher standards as a competitive tool. These trends will continue to grow and there is no reason why they cannot be accommodated. We already have a system in the EU for the identification and traceability of each individual cow. There is clear potential to use this system to provide information on other important factors, such as the breed of the animal concerned and the conditions in which it was reared.
This argument should also be considered in relation to the global dimension of the trade in animals and animal products. It is essential to share our knowledge on animal welfare with countries outside the European Union and to create a consistent approach towards the issue. In this context, I was pleased to learn that the World Organisation for Animal Health, the OIE, adopted last week at its general session a five-year work programme that includes animal welfare questions. This is the first time that a broad-based international forum, like the OIE, has decided to address this question. The Commission strongly supports this initiative and intends to actively participate in this future development.
This House is, of course, very aware of these concerns. There is an ever-increasing postbag of letters from the general public and from Members of Parliament on animal welfare issues. A disproportionate number of written and oral questions to the Commission are also on this subject. It is our duty and responsibility to reflect on these concerns.
I would like, however, to sound a word of caution on a number of fronts. There are increasing calls for more Community action on animal welfare, but we should be careful that this does not distract attention from the responsibility of all parties to promote higher standards. I spoke at length on this in Stockholm recently. The Commission can ultimately only play a subsidiary role in relation to animal welfare. Certainly, within our area of competence, we must take our responsibilities very seriously. However, Member States continue to have the most important role to play since animal welfare requirements are adopted as minimum standards in European legislation. In addition, Member States are responsible for the day-to-day enforcement of Community legislation in this field. They also have the personnel resources to carry out this role, which the Commission clearly does not have.
A second qualification relates to the role of farmers and the livestock industry in general. There is a danger of stigmatising the very large number of people who work in farming by associating them with images of mistreatment of animals. This is unfair, untrue and counterproductive. Ultimately, farmers are the persons in closest contact with animals and are the most conscious of their needs and behaviour. The vast majority clearly treat their animals in a good and humane manner. We can either choose to work with the farming community on these issues or risk alienating them. I know where I stand on this: work with the farmers.
Turning to more general issues, I would like to signal some clear Commission orientations. First, animal welfare questions need to be integrated more fully into food policy. I reject the argument that animal welfare has nothing to do with food safety. I insist that it is an issue which should be included in the policy agenda of the European Food Authority. This applies in particular as regards scientific advice and information, which the authority should provide to the Commission on all matters having a direct or indirect impact on consumer health and safety.
Second, there is the need for further Community actions. There are a number of important initiatives already before the Council and Parliament, for example the proposal on improved welfare conditions for pigs reared in intensive rearing systems. This proposal includes provision for the abolition of individual sow stalls, a major and legitimate demand of welfare activists. The presidency is very anxious to reach final agreement on this proposal. This, however, requires an opinion from Parliament and I hope that you will be in a position to respond favourably to the request for the urgent adoption of this opinion this week. That would provide a very positive signal of Parliament's own commitment to animal welfare.
There is also a proposal for improved humidity and ventilation systems on trucks transporting animals. The Commission is also awaiting an opinion expected in October from the Scientific Committee on Animal Health and Animal Welfare on densities and travelling times. This opinion will help shape our future policy on animal transport, which will be discussed in depth in the Agriculture Council later this month.
Third, I intend to continue to focus on the global dimension in the issue of animal welfare and animal products, including the World Trade Organisation. There is a common misconception that this is a protectionist agenda. This is unfair. Europe is progressively implementing higher welfare standards. We have a duty and a responsibility to press for recognition of these standards both on purely ethical grounds in recognition of the need for the humane treatment of animals and in recognition of the higher costs which these standards entail for producers and consumers in the European Union. These are legitimate issues which deserve to be discussed on the international stage.
Finally, the Commission will continue to press for improved respect of existing Community legislation. I repeat again my frustration at the repeated reports from my officials of continued non-respect of Community provisions on animal welfare. Equally, the single biggest immediate and practical measure to promote animal welfare would be the strict implementation of existing legislation. This is just a brief outline of a complex and sensitive issue. Thank you for your attention and I look forward to hearing your views on the issue.
Mr President, Minister, Commissioner, ladies and gentlemen, when the issue of animal welfare is mentioned, no one in Europe thinks of cats in cages at the airport, no one thinks of horses being transported to the Olympic Games on the other side of the world, and no one thinks of birds in cages on fifth-floor window sills. Over the years, it has been the transport of livestock in Europe and overseas which has understandably upset the public most of all. The consumers and the animal rights activists do not understand why there is still a need for it.
In my view, the question is not so much 'why' but - quite rightly - 'how'. How are the animals transported? This has been discussed for many years at European level, so it is not a new issue. Commissioner Byrne, I have been a Member of the European Parliament for 12 years, and we have been discussing this issue throughout these 12 years. We have already produced vast quantities of papers and resolutions. Why, then, are we making such slow progress?
Animal welfare is now given far greater priority, and the focus is no longer solely on costs and competition. In contrast to earlier debates about animal welfare, the agenda increasingly includes ethical issues as well as technical aspects. To use a metaphor: we are all broadly in agreement about the destination of our journey, but the path is very rocky. I say this: through their shopping behaviour, consumers could have made a very significant contribution to setting a new course in the past as well. Prices were a key factor then, and I would argue that the final prices paid by consumers will be a key factor in future too.
In its report, the Commission emphasises its plans to improve the implementation of existing legislation. I greatly welcome this statement. The licensing of transport companies, transport plans and the Member States' inspection reports must all be coordinated far more effectively, and I completely agree that Community standards should now be introduced for third countries as well. The definitions of the animals' fitness for transport, but also vehicle standards, densities, travelling times and rest periods, etc. must all be brought into line with current scientific knowledge to a far greater extent. I am in favour of animal welfare, and let me assure you that farmers are too. They have been for decades - in their animal husbandry, breeding and transport. Mr Byrne, thank you very much for stating this so clearly today. Let me conclude by saying that what I am opposed to are the different definitions of the animals' wellbeing. Given the great many directives in force, this diverges widely in the Member States. Happy hens in Germany will have to feel different from perky pigs in Holland or contented calves in Denmark. We cannot have that. It leads to distortions of competition, and I really must oppose it, also in the interests of farmers.
Mr President, we greatly welcome the fact that the issue of animal welfare is being discussed by the Council and the Commission in the European Parliament today. The Community's obligation to take full account of animal welfare requirements within the framework of its agricultural policy is anchored in the Treaty of Amsterdam. The question which now arises in this context is whether this is sufficient for the Community or whether there should be European framework legislation on animal welfare in future.
Sadly, animal welfare is not understood the same way everywhere. Laws are one thing; the actual treatment of, and attitude towards, animals are another. The responsibility for animals as living creatures falls exclusively on humans. For this reason, it is important to start teaching children how to treat animals responsibly when they are still very young. Anyone who goes on to handle animals in the course of their work, who farms them or transports them, must have a certificate proving their suitability and skills.
Animal welfare also has an impact on farms' competitiveness, however. There will have to be restrictions on livestock farming for economic purposes in future too. Demands for optimum conditions, which often stem from emotional responses, cannot always be translated directly into practice. Viable solutions must be devised. The classification of animals as farm animals, breeding animals and pets is not an arbitrary one, after all. Economic considerations and global competition ultimately compel us to adopt specific conditions of animal husbandry, thus limiting the scope for truly animal-centred livestock farming.
However, these farming conditions must be shaped in a way which ensures that animals have the maximum scope for natural behaviour. Political decisions on animal welfare can now be based on comprehensive scientific knowledge of the different species. The laws on animal welfare should only be developed and improved with the involvement of those concerned. In a holistic view of animal protection, the animals' natural behaviour and needs should be compatible with environmental concerns and consumer protection, but also with the expectation of profit. Our society's high standards of hygiene must also not be compromised. After all, more consumer protection ultimately leads to better conditions of animal welfare.
Mr President, the treatment of animals is a question of civilisation. Pets are cherished, but cattle is often still treated abominably. Intensive cattle farming has elevated animal abuse to a methodology. The policy is unilaterally focused on cheap production. Animals have degenerated massively into commodities you eat or which earn you money, instead of living creatures with an intrinsic value.
It is high time that animals were no longer adapted to suit their environment, but the environment to suit the animals. Drastic improvements are required in terms of their accommodation. For example, pigs and calves must be kept in groups and must be given plenty of straw. The castration of pigs, bobtailing and the cutting of teeth must be banned. Laying hens must be kept exclusively in spacious, free-range bird houses. The artificial, fast-track breeding of chicks and turkeys must be discontinued. Cows must regularly be led to pasture again and geese must from now on be spared torture for the sake of their tastefully prepared livers.
It is sheer madness that pigs are dragged across Europe for the sake of being able to label them 'Parma' . Long hauls with live cattle must be abolished. In my view, four hours, or 250 km, are the maximum. The inspection of cattle transports must be tightened considerably. International trade should be conducted in meat and not in live animals. Proper slaughterhouses must be set up everywhere, so as to restrict transport. Cattle markets must be abolished.
The recent disasters may well be the salvation of future animals, but only if we gain the awareness that animals are more than mere production factors. Until such time, animals will suffer, and people will suffer from a lack of civilisation.
Mr President, I also welcome the statements from both the Council and the Commission. I welcome all the statements concerning this issue of the protection of animals and animal welfare. I would like to thank the Swedish Presidency which, for the first time ever, has succeeded in bringing about a public debate on animal ethics in the Council of Ministers. This is therefore progress.
Animal ethics is about much more than mere rules. It is about attitudes and knowledge of animals and about how animals must feel well. Nonetheless, it is very important that the legislation and rules of both the EU and, especially, the Member States are followed.
On 8 March, the Greens held a conference on animal welfare here in Parliament, at which, I am pleased to say, Margareta Winberg was also present. At this conference, it emerged that there is no overall supervision whatsoever of the EU' s animal transport directives, nor any checks on whether they are being observed. Twenty-four hours a day, seven days a week, animals are being transported the length and breadth of Europe under terrible conditions without anyone intervening. The provisions that exist on the transport of live animals are well known, for example, the limits on time in transport and requirements of veterinary certificates. However, there is no functioning supervisory apparatus.
Now we have been given an answer from the Commission to the question that I put. The Council too has also stated that the transport of live animals must cease...
(The President cut the speaker off)
Mr President, there is a well-known saying that well-being is more important than welfare. This may not always be obvious in the case of people, but in the case of animals, I would say that that is a matter of fact. Welfare for people can even harm animals' well-being, particularly if we consider the pursuit of profit. However, what is more important to us is that animals should also be accepted as God' s creatures. Without putting them on a par with people, that means that we should be proper stewards. Unfortunately, cattle species in particular have been reduced to production factors in our economy and, let us be honest, the consumer is all too happy to benefit from the low prices which this entails. Legislation on animal welfare is mostly very detailed in certain areas, but lacks a coherent vision. The enforcement of that legislation is, at the same time, a great cause for concern, and it often amounts to nothing but rules on paper. In fact, it is telling that, in a totalitarian regime such as China, the concept of animal welfare does not even exist in the language. We welcome initiatives which considerably restrict the transport of live cattle. It is really beyond me why slaughter cannot take place prior to transport instead of afterwards. In that connection, I consider breaks in the journey to be a stopgap. The maximum period of transport for live animals should make these redundant.
Mr President, if we really take the well-being of animals into account, then it will be obvious that agricultural policy cannot merely be based on economic measures.
Mr President, in the context of the foot-and-mouth crisis, millions of animals, including hundreds of thousands of vaccinated animals, were killed in the EU as a precautionary measure, despite loud protests from farmers, citizens and country people. This was due to European directives which, in principle, prescribe a slaughter policy without vaccination. Ring vaccinations are permitted in exceptional cases but with such far-reaching implications for the exports of the Member States involved that, in practice, that also involves removal. The European Commission recently decided to allow exports of meat from Uruguay back into the EU without guarantees as to whether the meat concerned originated from animals vaccinated against foot-and-mouth. It must be the ultimate in bureaucracy for meat from animals vaccinated against foot-and-mouth from outside the EU to be allowed on the internal market, but for that from within the EU not to be permitted. Now is also a good time for the Council to make drastic changes to legislation on controlling foot-and-mouth, also in the light of unnecessary animal suffering. With the imports from Uruguay, the market argument not to vaccinate against foot-and-mouth has been laid to rest for ever. If the Council takes European farmers and citizens as seriously as the farmers from South America, now is the time for action. I should like to persuade the Commissioner and the Council to repeal the non-vaccination policy.
I should also like to mention a second point, namely the large discrepancies in terms of animal welfare among the Member States. I would concur with the remark made by my colleague, Mrs Keppelhoff, on that point. Animal welfare is still too often an element in the distortion of competition among the Member States. What is also striking is that, in these matters, the Commission' s and Council' s ambition certainly leaves something to be desired. For that reason, Parliament is very likely this week to make the directive on the welfare of pigs stricter but, at the same time, to present an initiative proposal on animal transport in September. It is crucial, in this connection, to consider the role of consumers and the possibility of introducing a green tax system.
Mr President, it is a real pleasure to hear Mrs Winberg and the Commissioner speaking with one voice on an issue which should concern us all. This seems to me to mark a turning point in how this Parliament debates these matters, because it sets out here a coherent, ethical framework by which we should all subsequently be judged.
Animals are not merely products, nor are they simply commodities. One of the most appalling things I heard in my own country came from a trader concerning the spread of foot-and-mouth disease: "They are commodities. I take them around. I trade them here, I trade them there." They are not stocks and shares. They are not speculative metals. They are sentient creatures. Because of that I believe, with the Commissioner, that the way in which animals are kept reflects on us morally, but also practically, in that bad conditions for animals affect the health and safety of humans as well. The Food Safety Authority will need to address this matter.
The Commissioner is right to say that consumers would be prepared to pay more for 'ethical food' . Another thing they want - but do not always get - is follow-through in the area where animal welfare is promised, but not always delivered. Like everyone else in this House, I hope and expect that the sow stalls proposal will go through on Thursday. It will certainly have our support.
I would like to feel that at the same time we are looking at other issues which, because they are cherished in some Member State or in some particular group or community within the European Union, are shrugged aside. I have seen recently that the Italians have tackled the issue of how foie gras is produced. Others have begun to raise the issue of the cruelties involved in the breeding of animals for the fur trade. Now we are coming to the point where, in the testing of chemicals, perhaps we ought to have an absolute assurance (and I know Commissioner Byrne has gone some way towards this already) that we will minimise - and I use that word advisedly - the number of animals sacrificed in the validation of chemical testing. Those things seem to me to be enormously important.
Against such a backdrop we can begin to persuade the WTO that these issues are humanitarian, not protectionist. Then, perhaps, we will able to fashion the means of arriving at a food system in which people matter, but animals matter too.
Mr President, Minister Winberg, however much I can identify with what else has been said here today, I should like to focus on one topic. More specifically, I should like to talk about the transport of live animals. I have asked you a question in this connection. It is clear to me: animals intended for slaughter should not be seen as products. Meat can be transported over long distances; animals cannot. That is my guiding principle.
You stated that you need to monitor this long-haul transport in the Member States. It is evident that the means are desperately lacking. You responded to me by saying that you have no more than four inspectors at your disposal, that those four inspectors have carried out twelve inspections, only six of which covered animal welfare during transport. That translates into less than five percent of the inspection assignments. You will understand that we are not satisfied with this.
Nevertheless, this has led to results, for two infringement procedures have been instituted against Member States and, in three cases, there was a serious lack of animal welfare during transport. I believe that those figures illustrate adequately that more inspections need to be carried out and that legislation needs to change, but, more than anything, that monitoring must be stepped up in terms of compliance with legislation, so that we can be certain that animals are no longer tortured during transport.
Mr President, ladies and gentlemen, I greatly welcome the fact that the Council and the Commission are holding this debate today. In my view, some progress has already been made in the past. After all, we have been discussing this issue for a long time, and have addressed problems of animal husbandry, animal breeding and animal welfare on numerous occasions.
If we examine the process regarding the cage-rearing of hens, for example, we - Parliament and the European Union - have already made significant progress. If I look at consumer behaviour following the debates in recent years, I can already see a change. Nonetheless, I would caution against taking the Commissioner's statement - that 85% of consumers are prepared to pay more for food produced in accordance with the highest standards of animal welfare - at face value. This figure is wrong. If I asked any member of the public: 'Would you be prepared to pay more for animal welfare?', naturally he is going to say: 'Of course I would!' However, when he is at the counter buying his steak, he has a rather different view. Then it is quality and price that count, and nothing else matters.
Nonetheless, we must try to reconcile the status of animals as a means of production - we have to accept this, it is a fact - and animal welfare concerns. There is no point in lashing out at the food producers and blaming them for everything. The only way forward is to do what the Council has suggested - I think this is very important - namely to concentrate on raising public awareness and fostering sensitivity to animal welfare issues. This is a very important point. This brings us to issues of education and training within the family. In other words, a very wide sphere of activity must be included.
As regards animal health - an issue which has also been raised today - I am a little doubtful. A healthy animal is not always one which has been reared correctly in optimal animal welfare conditions. Animals can be healthy even without these conditions, as we know from practical experience.
I wish this House every success in the next few days, also in debating the new directive on the agenda. I hope that this will take us a further step towards better animal welfare in Europe.
Mr President, I would ask to be allowed to comment on some of what has been said here in the debate.
Mrs Keppelhoff-Wiechert asked the very important question - not why, but how. I still think that we must ask both questions - not only why, but also how. For example, why do we dispatch animals to third countries? Why do we send calves from Sweden to Holland? Clearly there is an answer to these questions. The answer to the first question is that it is profitable, because export subsidies can be paid when animals are sent from the EU to a third country. Young calves are sent from Sweden to Holland, for example, because it is more profitable. In Holland, they are reared by a different method than in Sweden. We must also ask whether all this transportation really has to take place. Fortunately, more and more people are now asking this question, and fortunately more and more of them are also answering 'no' .
A number of speakers have mentioned the matter of price. Naturally, we must realise that if we want to have good animal welfare - and if we are to have quality rather than quantity in future agricultural production and policy - then there will be a price to pay. We cannot have the cheapest food in the world and, at the same time, have the best animal welfare and the best environment in the world. Someone has to pay. The question is simply: who? There is also cause to think about this as we gradually draw up a new agricultural policy. Who is to pay for animal welfare? Who is to pay for the countryside? Who is to pay for the wetlands, for biodiversity, and so on?
Mr Kindermann spoke about the responsibility that man has. I share this opinion. We have a special responsibility for these matters precisely due to our status as human beings. We have a special position in respect of animals and it is only we who can accept that responsibility.
Mr van den Bos provided the most far-reaching contribution of any of us here. It is of course easy to put forward all these demands, but we must also remember that it costs money. These things do not come about of their own accord. For example, if we demand that international trade must not be in livestock but in meat, we must also remember that there is a connection with the economic system in agricultural policy. In other words, we would then also have to reject all types of export subsidies for these animals.
Mrs Schörling, like several others, spoke about supervision. Allow me to say that we cannot just demand that the Commission or the Council bring about improvements in respect of supervision, for the prime responsibility for supervision lies at national level. I believe that each and every one of us must go home to his or her country and question that country' s supervision, for it is only when a country is not taking care of matters that the Commission steps in. The Commission has a responsibility to ensure that supervision in the various countries is good. It does so through the office in Dublin.
Mr van Dam spoke of the restrictions on live animals, and I share his opinion. Unfortunately, in the report, animals are defined as commodities. Opinions may differ on this, and I think that we should have a different starting point.
Mr Maat talked about vaccination and exports. Allow me to argue that it is not just because of exports that we have this non-vaccination policy. The main reason is that there is not simply one single vaccine for one type of foot -and mouth disease. The day we find a marker vaccine is the day we will be able to start mass vaccination with a view to prevention. We have not yet got that far, but research is in progress. A conference will be held under the Belgian Presidency, once the crisis is over, to allow us to draw conclusions from the policy that has been conducted in this area. This will then concern not just vaccination but also other aspects which may even have encouraged infection with foot-and-mouth disease. This conference will hopefully be held during the autumn.
Mr Whitehead spoke about the fact that animals are not just products and commodities. In this respect, I refer to my earlier answer - animals are sentient beings. He also addressed the matter of chemicals policy. In this connection, I would remind you of the Commission' s White Paper on this issue, which states, for example, that it is hoped to develop test methods that minimise the number of animals used in animal experiments. I think this is a very good ambition.
Mrs Maes spoke about the inspection trips. In this respect, I refer to what I said concerning the responsibility for supervision. This responsibility devolves in the first instance upon the various countries themselves, and then the Commission supervises the countries.
Mr Schnellhardt gave the example of chickens and said that we had achieved something. Yes, we have achieved something, but there still remains such an incredible amount to do. He does not believe that people are prepared to pay. No, perhaps they are not prepared to pay through higher prices. This takes us back to the relationship between animal welfare and cost. If we want to have good animal welfare and a good environment, it will not come free of charge. We must then also design an economic system that ensures that those who provide good animal welfare and a good environment get paid for it, possibly in a different way than through higher prices.
Let me once again stress how important it is that the European Parliament produce an opinion in respect of a new directive on pig keeping, and I am very pleased to have Mr Whitehead' s support on this matter. It is important that we are able to make a decision as early as next week, because we have been working on this matter for a long time. Although I understand the concern that exists in respect of the economic consequences, I nonetheless hope that good animal welfare will pay off, and I am really hoping for Parliament' s support in this process.
Finally, I would like to thank you very much for the fact that we were able to have this debate. It is important that it is kept alive so that the matter of man' s relationship with animals develops over time. We have a moral responsibility to treat animals well. Cruelty to animals is unworthy of us humans.
Mr President, Mrs Winberg, ladies and gentlemen, I thank everybody for their contribution to this debate. I have taken very careful note of the views expressed and will take them into account in the formulation of policy and in bringing forward legislation in due course.
Let me deal with a number of the individual issues that were raised by many of you. First of all, there is the question of animal transport. This is an issue that will get further attention from the Commission on production of the Scientific Committee's report in October, when consideration will be given to the important issues of density and length of time of transport.
I should issue a word of caution to those of you who have a strong desire for, or who expect, the elimination of live animal transport. Some people made the point that carcass transport should replace live animal transport. There is a very large trade in animals for breeding purposes and it appears that a very significant percentage of animals are transported for breeding purposes rather than for consumption. I have asked for more details on this but I am told that is the position. This issue will be considered in the light of the advice given to us by the Scientific Committee.
Another issue of considerable concern is the loading and unloading of animals. I expect that the scientists who advise us will also focus on that issue, maybe seeing it as even more important than the length of time over which an animal is transported, so long as the conditions under which the animal is transported are humane. I would remind you that legislation is already in the pipeline on the upgrading of the vehicles used for animal transport.
Mr Maat then asked me about the consequences for trade arising from the vaccination policy in the foot-and-mouth disease issue. I would repeat what Mrs Winberg said, that there will be a conference on this issue during the Belgian Presidency. It is an issue of particular complexity. We were very clearly advised that the most effective way, certainly in the middle of the crisis, of eliminating further spread is the culling of the animals concerned rather than the use of vaccination. Moreover there are at least seven strains of foot-and-mouth disease, all of which require a separate and distinct vaccination. The vaccination administered is effective for only six to nine months. If we were to vaccinate all of the animals in the European Union that are susceptible to foot-and-mouth disease, this would result in vaccinations being administered to 300 million animals every six months against seven different strains.
A really successful vaccination policy will only come about when science has developed a form of marker vaccination. That means that where a marker vaccination has been administered, a subsequent test will be able to identify whether an animal is a vaccinated animal instead of an infected animal. At present such a distinction cannot be made once a vaccination has been administered.
In those circumstances, the other trading blocs in the world are concerned about trading in animals which are vaccinated but may also be infected, thereby increasing the risk of spreading the infection in their own countries. This is not an unreasonable apprehension. We hope that science will develop this market vaccination for us and we will then be in a position to take further strides forward on this issue. This is something that will be discussed, however, and considered in the context of the conference before the end of the year, together with other issues.
The importation of vaccinated animals and the exportation of meat from animals that are vaccinated is governed by the OIE rules. They apply equally to exportation out of the European Union as they do to importation within the European Union. It is quite incorrect to say that different principles apply or that some discrimination operates against traders within the European Union.
Mrs Maes referred to the resources available and it is correct to say that there are four inspectors involved in this work. They draft reports, which are published of course, and forwarded to me for consideration as to whether infringement proceedings should be initiated or not. The present position is that infringement proceedings have been initiated against Greece and Belgium in relation to the implementation of Directive 91/628. The opening of infringement proceedings against Italy is also being considered. Furthermore, infringement proceedings are under consideration for the following Member States that did not comply with Article 8 of the directive, concerning the transmission to the Commission of their annual inspection report for the year 1999: Austria, the Netherlands and Portugal. I have given instructions to my staff to pay close attention to this issue. If there is a clear and persistent failure to comply with the legislation on animal welfare, infringement proceedings will be initiated against the Member State in question.
On the question of price and standards and taking into account consumer concern for animal welfare, I am happy to tell you that Commissioner Fischler and I have initiated a debate at European Union level, and with all the Member States, on the question of food quality and the part that animal welfare plays in that context. This initiative, draws together a high-level, round table advisory group made up of primary producers, food processors, retailers and consumers. The group intends to visit all the Member States to discuss these issues. We have already visited Sweden, Ireland and Germany and we are scheduled to visit France, Belgium, the United Kingdom and Austria in the very near future.
We held an Internet chat last Tuesday, where we were asked in excess of 2600 questions in a period of two hours. By any calculation that is an extraordinary response which reflects people's enormous interest in issues relating to food quality and animal welfare. Many of the questions that were raised in that Internet chat were directed at the issue of animal welfare.
You can see from this that the Commission is taking this issue very seriously, it is constantly on the Commission's agenda and I look forward to bringing further proposals back to Parliament in due course on these issues.
I would like to finish by quoting what Mr Whitehead said in his speech calling for a food system in which 'people matter but animals matter too'. I fully agree.
Information and communication technologies in developing countries
The next item is the report (A5-0191/2001) by Mrs Dybkjær, on behalf of the Committee on Development and Cooperation, on Information and Communication Technologies (ICT) and developing countries (2000/2327(INI)).
In May, the EU and UN held the third conference on the least developed countries here in Strasbourg. It was a good conference in the sense that the right words were said, but there is also cause for some despair when we look at the realities. These are, namely, that, since 1971, when the UN recognised the term 'least developed' , the number of the least developed countries has grown from 25 to 49 today. Only one country, Botswana, has managed to struggle out of the ranks of the least developed countries. The gap between the world' s rich and poor has grown. In 1960, 20% of the world population in the richest countries had an income that was 30 times higher than that of the 20% poorest. In 1997, it was 74 times as high, and the figure is undoubtedly even higher today.
There are many reasons why the least developed countries are in such a poor situation: rising population growth, illiteracy, untenable debt, environmental destruction, natural catastrophes and diseases such as HIV/Aids, malaria and tuberculosis. In addition, unstable political conditions and a growing number of violent conflicts make it difficult to create long-term development plans. However, neither is it any use denying that, despite many resolutions to increase development aid by 0.7%, the reality is that development aid is 0.23% of gross domestic product. It is slightly better in the case of the EU, where it is 0.34%.
The removal of customs barriers in respect of the developing countries, which will help these countries, is progressing slowly. This was most recently illustrated in connection with Commissioner Lamy' s proposal, which was based on the Member States' deferring the organisation of the market in sugar, especially with the support of the European sugar producers. In connection with the transfer of technology, private enterprise was intransigent in the fight against Aids, private enterprises only entering into a compromise with South Africa following fierce pressure, and now we are seeing exactly the same thing with regard to malaria - namely that enterprises do not have enough incentive to produce a vaccine against malaria, and therefore no vaccine will be produced unless we intervene and do something extraordinary.
In addition to this, there is ICT. This is a development that is creating great economic growth in the industrialised countries, but which also risks further marginalisation of the developing countries due to lack of access both to the knowledge created by virtue of this development and to the technology as such. The opportunities that this technology can provide, as well as the risk of further marginalisation, form the background to this initiative report. The main viewpoint - the sustaining argument of the report - is that ICT provides an opportunity for the developing countries to make a quantum leap. In the report, I mention a number of sectors in which ICT can be used advantageously and in which other organisations such as the UNDP and the World Bank and some of the Member States have already had good experience.
I believe that Parliament here is in line with the Council which, back in 1997 asked the Commission to draw up a report on experience with ICT in development work and, in November 2000, called upon the Commission to submit a communication on 'the digital divide' . The report on experience arrived here this spring, and the communication will hopefully arrive before the meeting of the Development Council in November 2001. The Commission believes that the ICT work must take place through mainstreaming, that is, through ICT being used in the individual projects. This is a necessary but not a sufficient condition. If this development is not just to help those who are already strong, it is essential that mainstreaming be supplemented with central work so that there is a place from which initiatives can emanate, from which good advice can be obtained and where experience can be gathered, so that one does not have to start from scratch all the time and, above all, so that the right social balance in the development can be secured. Consequently, in an earlier report - namely the Gemelli report - in March of this year, the European Parliament also asked the Commission to give this area greater priority, possibly as part of the transport priority. The Commission has stood by its previous approach, but I cannot emphasise enough that this is not sufficient. This report therefore contains a proposal for an e-development unit. Without such a unit, it will be impossible to ensure that there is knowledge to ensure that ICT is incorporated in the right way into the work of the Commission. However, it is of course not only ICT that must be used in the context of the aid we provide. There is also a need for private enterprises. The shining example from other areas is the Grameen Bank in Bangladesh, which started micro loans for women - in the first instance in the agricultural sector, but later expanding to encompass other areas as well. A similar commitment within ICT is imperative. There are some that are in progress and more should be given further impetus.
It would be nice to see a global social commitment on the part of enterprises, and this can easily be combined with general earnings. Finally, Mr President: ICT is always emphasised as the technology that can liberate people. It would be nice to be able to see that that also applies to people in the developing countries. In view of our experiences with the oil and pharmaceuticals industries, it would be good if enterprises could become a shining example into the bargain.
Mr President, I would firstly like to congratulate the rapporteur on this magnificent report on an issue which I truly believe to be of extraordinary importance. We have made many statements in this Parliament and have adopted many measures in favour of the least-developed countries, aware of the importance of removing the barriers separating the rich countries from the poor countries, but, as the rapporteur has reminded us, these barriers, rather than being reduced, are actually increasing.
If we bear in mind the great potential of the information technologies for the future development of our society, there is no doubt that this gap is going to increase. We will thereby prevent the developing countries from overcoming the poverty threshold within which they live, and from benefiting from the numerous possibilities which the information society offers, not only for economic development, but also in the fields of health, training and many others.
Let us not forget that, according to current estimates, at the end of 2000 there were 700 million people 'on-line' in the world while, on the other hand, 2 billion people had never spoken on the telephone. Hence the need to ensure that developing countries have access to the information society and benefit from those future projects which it represents.
That is why this report is so important and above all why it is so important that the European Union adopts a vigorous initiative so that developing countries may really be included in the wealth society.
Mr President, ladies and gentlemen, Europe goes online. E-europe, e-learning, e-commerce, e-business are on everyone's lips, and are increasingly setting the political agenda. But what about 'e-development' ? There is no doubt that the targeted use of modern electronic information and communication technologies can open up completely new perspectives for developing countries in particular. Of course, it would be wrong to raise false hopes by presenting ICT as a panacea. However, there is no disputing that in many countries of the Southern hemisphere, there is the potential - and the will - to bridge the digital divide. The developing countries themselves have an urgent interest in doing so, and I can only say that the response to my general report on this issue in the ACP/EU Assembly was extremely positive.
The task is to put the developing countries on the net as they move towards the knowledge and information society. This requires a targeted strategy. Our question is this: where is the European Dot-Force - similar to the agreement adopted at the G8 Summit - to promote the developing countries' access to global communications? The European Commission gives its admittedly rather tentative support to one or two projects, but this cannot obscure the fact that there is still no targeted strategy to support the developing countries moving towards the knowledge and information society.
The purpose of the report before us is to remedy this situation. I am confident that we will be able to engage in fruitful dialogue with the Commission on these issues.
Let me underline the following points. ICT must take on a key role in development cooperation as well. We have therefore proposed to the Commission that an appropriately staffed 'development unit' be set up to undertake continuous work in this area. It is the Commission's responsibility to ensure that qualified personnel are available so that we are equipped to deal with all future challenges. Our aim must be to enable the developing countries to share fully in the opportunities afforded by the information society and utilise all available technical options for this purpose. We have already moved closer to this goal: mobile telephony, for example, is ideally suited to cover Africa's vast open spaces. Solar powered telephone transmission cells on village squares, like Internet access, no longer need to be grid-bound and dependent on electricity.
New information technologies can also strengthen the links between the people and the state. They can help to improve healthcare, training and education, culture and the environment. They are certainly capable of conveying detailed information on these issues. However, this also requires rules, and I wish to conclude by making that quite clear. Here, too, we must work together with the developing countries to ensure that rules are adopted which enhance the social benefits of the new technologies and are not simply targeted to commercial gain.
Mr President, should the introduction of communication technology take priority in the developing countries? At first glance, the answer is no. After all, the fight against poverty is the main issue. If one fights for one' s daily bread, one will not be concerned with e-mail. In order to develop, however, it is necessary to have economic growth, and hence competitiveness, and developing countries will lose this competitive battle if the digital divide with the rich countries is widening rather than narrowing. That should not happen. In addition, there is the threat that, in poor countries, the distance between the informed elite and the population will lead to greater power inequality than is already the case. If anything could benefit the spread of information and power, or democratisation in a word, then it is the ICT revolution. That is why a European strategy must be developed. Mrs Dybkjær has drafted an excellent report on this matter. The public and private sectors are both crucial in this. The government is vital for drafting sound legislation, for administrative guidance and promotion. ICT will need to be included in the sector programmes, and a strategic selection of target groups will need to be made. These are primarily the most important government bodies, but also education and health care could become far more efficient by using the new technologies. In addition, ICT can contribute to better environmental management and to saving energy. All of this will not be easy, and it will take some time but, ultimately, the new technology will prove to be vitally important in the fight against poverty and in making development possible.
Mr President, I have put the question as to whether this is a priority to a student from Peru. He replied as follows: When I read that technological development and the information society need to be promoted, I have to suppress a smile. First of all, because this will only benefit a minority and an ever richer elite. Also, it is, in fact, absurd to talk about technological development and the information society in countries where even the most basic education infrastructure is not in place, especially outside the capitals. But nevertheless, he states it is a necessity if the countries want to be able to compete. In other words: the bottom-up and bottom-down strategy which Mrs Dybkjær proposes to pursue seems sensible to me. Please let us not forget, however, that people who have not had any schooling, even with the most wonderful infrastructure at their fingertips, will always be hopelessly behind.
Mr President, I would like to thank Mrs Dybkjaer for an excellent report on a subject which is important to everyone. At the Okinawa Summit a year ago in July G8 took the view that the most central challenge facing the world at the moment is the wide gulfs between north and south in terms of technical capacity and know-how, in other words the 'digital divide' . There are areas in the world in which a total 2 billion inhabitants have become isolated. If this gulf in technical know-how cannot be bridged, globalisation will already have failed from the start.
The rapporteur wisely stated that the development of digital know-how must not be based solely on the private sector but that the EU and other funding bodies must focus on the public sector. This is a realistic approach. The issue does not merely involve a technical problem but the combined effects of geographical isolation, poverty and disease. Therefore, the success of globalisation requires these isolated areas to be linked to the rest of the world as well as a real investment in the education and health of their inhabitants. If the situation is allowed to develop solely on the basis of market forces, there is a risk that the digital divide will widen to an unbridgeable extent.
Although development cooperation in recent decades has largely been correctly targeted, the media has emphasised and public opinion has been influenced by a few sad examples of tractors rusting in the fields, in other words donations given on commercial terms without understanding the situation of the recipients or ensuring that they were prepared to receive them.
Precisely the same nightmare scenario may arise today if we don' t take care that the information society of developing countries has a healthy foundation on which it can be based. This foundation is a guaranteed right for everyone to have a basic education and a worthwhile existence. The PPE-DE Group would like the European Union to work to ensure that, with its help, all countries in the world are able to take part in adopting information technology and develop their societies. If it is possible to follow such an integrated and complementary policy in the field of information technology and telecommunications, there is hope that information technology will promote partnership and reinforce all other development cooperation carried out in these countries. This approach is successfully reflected in the report now under discussion.
Mr President, I should like to begin by congratulating Mrs Dybkjær on her report on information and communication technologies in developing countries. It is a refreshing and stimulating report with a lot of insight and proposals.
I particularly appreciated the efforts to put the new technologies in the context of poverty alleviation and the need to ensure that poor people profit from it. For the Commission, this is a fundamental point. Indeed, the digital divide - that is to say the unequal access to information and communication technologies among and within countries - is a reflection of existing social and economic inequalities in both industrialised and developing countries. ICT did not create inequality, but it may well fuel it unless we are conscious of its impact. On the other hand. if applied with pragmatic realism, ICT can be a useful tool for economic development, and possibly even underpin the positive evolution of democracy.
Mrs Dybkjær's report is well timed. As we all know, the G8 leaders will be meeting in July in Genoa to consider, among other things, the reports and proposals by the DOT force. MEPs will have a second opportunity to discuss ICT and development subjects at the October session of the EU-ACP Joint Assembly, on the basis of a report by Mrs Junker. The Commission, for its part, is preparing a communication, to be submitted later in the year.
The report and motion for a resolution make several proposals on the role of Community development cooperation in respect of ICT. We welcome the suggestion that we work closely with Member States' aid agencies and define a division of labour in ICT. It is indeed important to distinguish between what should be done and what the Commission needs to do. Tasks and responsibilities can be shared with Member States; this is work in which the Commission will participate, both within the G8 and with Member States, but it will not take the lead.
Likewise, we welcome the consideration of ICT in country strategy papers. That will ensure that ICT is used in the context of a country's overall development policy and that the choice of priority sectors remains country- and not donor-driven.
We have some difficulties, however, with the proposal to widen the development priority areas. The joint statement of the Council and the Commission on European Community development priority policies was approved only last November. This proposal would run counter to it. The Commission has to focus its activities if it wants to deliver on its aid agenda.
Paragraphs 20 and 22 call on the Commission to play a greater role in ICT and development than seems reasonable or realistic at the present moment. More fundamentally, the Commission is making a serious effort to improve its aid management and increase its poverty focus. It will take some years for changes to take effect. If we do not, however, make a serious effort to focus on a limited number of priority areas, we shall only succeed in perpetuating the current problems.
The Commission is ready to consider the use of ICT within the existing priority areas and cross-cutting themes - if and when they are cost-effective in achieving stated objectives, and indeed that is increasingly the case. Adopting good governance, capacity-building, regional integration and administrative reform as focal points will, in many cases, accelerate the use of ICT as an important tool. Making specific provision for ICT within thematic budget lines would not, however, be consistent with our approach of using ICT as an integral part of our work in priority areas.
The Commission has reservations about the proposal to create an e-development unit within EuropeAid Cooperation Office and has created a unit for innovation with a similar mandate in mind for cross-cutting themes across the various geographical directorates, and feels that this meets its needs adequately.
Finally, in paragraph 32 the draft resolution calls for a report in 2003. The Commission has promised to submit an annual report on Community development policy and therefore proposes to cover ICT, as appropriate, in that annual report.
The Commission looks forward to contributing further to debates on ICT when it presents its communication later in the year.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Export and return of cultural goods
The next item is the report (A5-0122/2001) by Mr Aparicio Sánchez, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Commission report to the Council, the European Parliament and the Economic and Social Committee on the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods and Council Directive 93/7/EEC on the return of cultural objects unlawfully removed from the territory of a Member State (COM(2000) 325 - C5-0509/2000 - 2000/2246(COS)).
Mr President, we are dealing with one of the few, but nevertheless serious, problems resulting from the removal of our internal borders.
From the very beginnings of the single market, it was established that the free movement of goods had to be compatible with the protection of the artistic and cultural heritage of each of the Member States. It was, and continues to be, within the competence of each State to define its national heritage and its protection. Since 1 January 1993, however, measures became necessary, such as the harmonisation of requirements for sales and the uniformity of the control procedure for extra-community exportation. To this end, in 1992 and 1993, the Regulation and the directive which we are discussing today were adopted.
The philosophy of the Regulation can be summed up as follows: each Member State is obliged to control the exportation not only of its own heritage, but also of any heritage which is located within its territory, but which originates in one of the other fourteen Member States. Nine years later, except for a few minor amendments, the text and the approach of 1992 are still in force. It must also be pointed out that the problem of the illegal trafficking in cultural goods and its impunity are more serious than ever. The forecasts are even more pessimistic if we bear in mind that, when the rich heritage of the candidate countries is incorporated into the single market, the current legislation may still be in force despite being shown to be insufficient.
In 1993, the Commission committed itself to monitoring the progress and the degree of effectiveness of the two regulations in force every three years, as well as proposing corrections where necessary. It tried to do so in 1996, but, when it requested information from the Member States, it received no response from the majority of them. In some cases, the delays in incorporating the Regulation into the legislation of each Member State were scandalous; in four cases the Regulation did not enter into force until 1998.
Finally, in 1998 the Commission obtained certain data, opinions and experiences and, on that basis, has produced the report which we are discussing today. It is a purely informative communication, that is, it does not contain any proposals for new measures or amendments of the current ones. It is a voluntary report, which lacks sufficient data to make objective measurements and also, in my opinion, lacks the criteria necessary to propose any improvement to the current procedure.
We can, however, draw certain conclusions. Some of these conclusions, though fewer in number, are positive, such as the fact that the very existence of the two regulations has been sufficient to increase the awareness of administrations and public opinion and to bring about extrajudicial solutions. There are, however, a larger number of negative conclusions which can be summed up in one: the general practice is still that a Member State authorising the export of a cultural item does not check with its State of origin whether the item' s provenance is legal or illegal.
In the majority of cases, the administrations of the Member States have not properly cooperated with each other, in particular the police and customs departments, that is to say, the units that are part of the Interior Ministries. It is here that I would like to point out one of the cruxes of the problem; on the one hand, these units of the administration have other border priorities relating to organised crime. On the other hand, this cooperation falls under the third pillar, which is so difficult to achieve, as you well know.
Therefore, the situation is serious in two respects; the increase in the intra-community clandestine trade in historical and cultural goods, and also the increase in their exportation beyond our external borders. The explosion in the activities of organised networks, the unrestricted proliferation of antique dealers without sufficient professional standing or control and the practically universal impunity of the people responsible, either because the crime has been only recently defined, just a year ago, or because the mere allegation that a buyer has acted in good faith is sufficient cause for a case not to continue, are some of the reasons for this serious situation.
For all these reasons, our report expresses the view that it is crucial that legislation is improved and that a qualitative change is made to the Community' s approach. We believe that this is a cultural issue, which the Council must deal with through the bodies responsible for culture in each Member State. These are crimes or failings which must be detected by Community operational units specialised in artistic and historical heritage; the Commissioner for Culture, rather than any of her colleagues, must make a diagnosis and propose a way of dealing with the situation. All of this should go hand in hand with the integration of the various teams of the departments responsible for trade, the police and customs, but, I repeat, this must be done from a predominantly cultural point of view.
Our report also identifies certain difficulties, such as the existence of an unknown heritage in the possession of institutions such as the church. We propose certain specific measures considered to be very urgent - such as the use of the Internet to publish pictures and details of stolen objects - and we request that the Commission, under the direction of the Commissioner for Culture, produce a Green Paper describing the current situation, assess the effects of the Regulation and the directive, carry out a comparative study of the definition of heritage in each Member State and, above all, propose specific measures to improve the situation.
The Commissioner for Culture, whom I have admired for years, has for some time adopted a lively and decisive approach to future tasks while remaining cautious and indecisive about the present ones. She has sufficient capacity and resources for this not to be the case.
Through this report, Parliament seeks to express its anguish and alarm about the current situation which, despite being the result of the removal of internal borders, which is so beneficial in all other respects, is not being sufficiently addressed by the Community authorities.
Mr President, as we see in the explanatory statement that forms the basis of the report by Mr Aparício Sánchez, sufficient data are not available to make an objective assessment of the effectiveness of the directive and the Regulation on the export of cultural objects and their return when they have been unlawfully removed from the territory of one Member State to another. We are unable to make such an assessment largely because of the delays in Member States transposing these instruments into their national legislation. All the indications suggest that, in the meantime, the illegal trafficking of cultural objects has increased, particularly of those that find their way onto the art market. The whole situation calls for the Member States to obey the principle of strictly respecting the integrity of national cultural heritage and the whole situation calls for the measures designed to prevent and eradicate this form of trafficking to be made more effective.
We also face other problems, however. Even here, within the very confines of this Parliament, not long ago, we all had the opportunity to see an exhibition of the wanton destruction of the cultural heritage of Cyprus, which was perpetrated under the complacent gaze of the authorities of a country which also happens to be a candidate for the Union' s enlargement. The measures now being proposed can, therefore, make a valuable contribution to improving the legal instruments available and the system as a whole. Every nation' s cultural heritage is of undeniable importance to national identity and to European identity. There must be closer police and judicial cooperation in this field between Member States. We must make it more difficult for cultural objects that have been stolen or unlawfully removed to move around freely. In this field, cooperation and the coordination of actions between the Commissioners responsible for culture, for the internal market, and for justice and home affairs are of fundamental importance.
The Commission ought to issue a communication on the illegal trafficking and trade in these goods, with an assessment of the current situation in this field, listing and identifying objects that are continuing to be recovered and studying the consequences of the way in which the 1992 Regulation and the 1993 directive have been implemented. The communication should assess the foreseeable effects of the candidate countries joining the Union and recommend a multilingual form with details of goods that have been unlawfully removed. It should also conduct a public information and awareness-raising campaign, making all the necessary information available on the Internet. If we are to achieve all of this, Mr President, I feel that we must vote in favour of this report, and once again, I congratulate Mr Aparício Sánchez for having taken the initiative with it.
Mr President, Commissioner Bolkestein, ladies and gentlemen, since time immemorial, man has travelled in order to enhance his knowledge of other nations and to come into contact with other cultures. And since time immemorial, the travelling man has - legally or illegally - taken souvenirs from those other cultures. We only need to think of Lord Elgin or Napoleon, who both believed in the 'finders keepers' rule of thumb. It is evident that the cultural heritage of the country visited suffered damaged as a result of that.
It is therefore to be welcomed that Europe is curtailing this practice. The important role which trade is playing in this cannot be underestimated. If we consider that art thefts from museums and churches are often by order of traders, we should indeed devote attention to this.
Although, in my opinion, this is mainly a matter for the Member States themselves, coordination at European level in all fields is essential, particularly so, as Mr Aparicio Sánchez pointed out, in the field of police and customs cooperation.
A first step to prevent theft is to draw up an inventory and detailed description, possibly with photographs, of the artefacts which belong to public and private establishments. But also the requirement to provide cultural goods with a certificate of origin has a preventive effect.
It is obvious that a universally accessible digital network at European level would be priceless. I should therefore like to express the hope that this will be set up as soon as possible, especially in the light of the stolen goods and of those which have not yet been found. We should not only restrict our catchment area to Europe, but should involve the entire world via the United Nations. That is, after all, quite possible via the Internet. We need to start in Europe, however. I would therefore call on the Member States not just to protect their own cultural heritage, but also that of other countries. I am pleased to say that the Netherlands has already taken a step in the right direction. I hope that the other countries will follow suit, so that the illegal trade in cultural goods can be brought to a close.
Mr President, the report by Pedro Aparicio Sánchez deserves great appreciation and unconditional consensus because, for the first time, it deals critically and constructively with one of the European Union' s most serious and dramatic problems: the preservation of a common cultural heritage unique in human history and the target of depredations and devastation for too many years, often through the culpable indifference of the European authorities appointed to protect it.
The debate in the Committee on Culture, Youth, Education, the Media and Sport on the implementation of the regulation on the export of cultural goods and the directive on the return of cultural objects unlawfully removed from the territory of a Member State was wide-ranging and exhaustive, although the absence of a direct personal contribution by the Commissioner responsible for culture, Mrs Viviane Reding, was regretted, as were the gaps and inconsistencies in the report from the Directorate-General for Education and Culture.
The bitter truth is that the defence of this immense cultural and artistic heritage has been left to the individual national authorities - in my country to one brave carabinieri officer, General Conforti - without any incisive coordination that really works being in place at Community level, thereby at least applying the general principles of the UNESCO Convention. All this is in the face of a massive offensive by organised crime and the shadiest traffic, like money laundering and tax evasion. All this damages the serious and honest antiques trade, a victim of unbridled competition from speculators and the great trading combines.
To mention only my own country, Italy, immensely valuable works of art have been stolen, illegally exported or simply vanished: The Nativity by Michelangelo Merisi di Caravaggio, La Madonna dell'Orto by Giovanni Bellini, Ecce Homo by Antonello Da Messina, at least two masterpieces by Cima da Conegliano. Meanwhile the plunder of the archaeological heritage advances at an increasingly rapid pace. These days you only have to go to the Sablon quarter in Brussels to see, impudently displayed in shop windows, dozens of splendid second century oil amphorae, marble bas-reliefs recovered last year - actually last September - from the bottom of the sea by alleged scientific expeditions, almost always from the United States.
For these and other pressing reasons Mr Aparicio' s report represents a historic change in direction for Union cultural policy. This first thoughtful document will hopefully be followed by others and acceptance, if belated, of responsibility by the Council and the Commission.
Mr President, it is clear from both the Commission communication and the report by the Committee on Culture, Youth, Education, the Media and Sport that some Member States are unwilling to apply the regulation on the export of cultural goods and the directive on the return of cultural objects unlawfully removed. As far as I can see, the main reason for this is because the capitalist system commercialises culture and because huge interests, which may appear to be legal or which are downright illegal, are therefore involved in the sale of stolen cultural objects.
Culture is a collective creation by society and no one has the right to appropriate a work of art and deprive society as a whole of it, let alone remove it from the environment in which it was created. It is not just a question of illegal trading; renowned auction houses are also involved and many a reputable museum owes its wealth to illegally acquired exhibits. Greece is one of the countries whose cultural heritage has been plundered on a massive scale and a host of works now reside in English, French, German and other museums, as well as in private collections. I should like to take this opportunity to ask the Commission if, having merely indicated its serious intentions, it now plans to take action to facilitate the return of the Parthenon marbles.
The report by Mr Aparicio Sánchez contains numerous positive comments and interesting proposals and I should like to congratulate him on that. I should also like to thank Mr Graça Moura for raising the problem of cultural objects plundered from occupied Cyprus. However, I fear that, because of the commercialisation which I referred to earlier, it will be impossible to make any significant headway with this problem.
Mr President, the Commission shares Parliament's concern regarding the protection of the cultural heritage of the Member States. The Commission is devoting particular attention to this question in the enlargement negotiations.
I note that the motion for a resolution calls on the Commission to examine the problem of illegal trade in cultural objects. I would point out that this goes beyond the scope of the Commission's reports on the application of Regulation No 3911/92 and Directive 93/7. I would, however, underline the multidisciplinary and inter-pillar nature of this problem, as highlighted by Parliament's Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. In view of the powers attributed to the Community by the Treaties there is a danger that focusing attention on the cultural policy aspects of the problem of illegal trade in cultural objects may reduce the effectiveness of any Community action in this field.
I should like to assure Members that the Commission has already taken measures aimed at improving administrative cooperation between the Member States with a view to protecting their cultural heritage. Those measures are drawn up by the Advisory Committee on Cultural Goods and the Forum on the Prevention of Organised Crime. The Commission would like to ask Parliament to give its backing to those moves. As a collegiate body, the Commission will continue to examine the problem of illegal trade in cultural objects and accord it the priority which it deserves.
Lastly, in answer to the question put by Mr Alyssandrakis a little while ago, the Commission has constantly launched initiatives aimed at contributing to the fight against illegal trade in cultural objects. Perhaps I may give some examples of initiatives launched by the Commission. Firstly, financing of an Internet website project allowing information on cultural objects to be exchanged. Secondly, the launch of a study on the traceability of cultural objects. Thirdly, the creation of a working party within the Advisory Committee on Cultural Goods whose task is to draw up guidelines for administrative cooperation. Fourthly, and lastly, an examination of the problem of cultural objects under the Forum for the Prevention of Organised Crime.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
(The sitting was closed at 8.55 p.m.)